


Exhibit 10.24


Security Instrument/ Mortgage/Deed of Trust
Section 232
U.S. Department of Housing
and Urban Development
Office of Residential
Care Facilities
OMB Approval No. 2502-0605
(exp. 06/30/2017)



Public reporting burden for this collection of information is estimated to
average 0.5 hours. This includes the time for collecting, reviewing, and
reporting the data. The information is being collected to obtain the supportive
documentation which must be submitted to HUD for approval, and is necessary to
ensure that viable projects are developed and maintained. The Department will
use this information to determine if properties meet HUD requirements with
respect to development, operation and/or asset management, as well as ensuring
the continued marketability of the properties. This agency may not collect this
information, and you are not required to complete this form, unless it displays
a currently valid OMB control number.


Warning: Any person who knowingly presents a false, fictitious, or fraudulent
statement or claim in a matter within the jurisdiction of the U.S. Department of
Housing and Urban Development is subject to criminal penalties, civil liability,
and administrative sanctions.




HEALTHCARE DEED TO SECURE DEBT,
ASSIGNMENT OF LEASES, RENTS AND REVENUE
AND SECURITY AGREEMENT
(GEORGIA)






FHA Project Number: 061-22138
Project Name: GLENVUE HEALTH & REHAB CENTER








Document Prepared by, and
After recording return to:
Jeremy F. Segall, Esq.
GUTNICKI LLP
4711 Golf Rd., Ste. 200
Skokie, Illinois 60076

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 1 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------








TABLE OF CONTENTS
SECTION
 
PAGE
 
 
 
 
1
Definitions.............................................................................
 
5
2
Uniform Commercial Code Security Agreement..................
 
14
3
Control of Deposit Accounts…………………...…………..
 
15
4
Assignment of Leases; Leases Affecting the
 
 
 
Mortgaged Property .............................................................
 
16
5
Payment of Indebtedness; Performance Under the Loan
 
 
 
Documents; Prepayment Premium…...................................
 
17
6
Exculpation
..........................................................................
 
17
7
Deposits for Taxes, Insurance and Other Charges ...............
 
18
8
Imposition Deposits
.............................................................
 
19
9
Regulatory Agreement .........................................................
 
20
10
Application of Payments ......................................................
 
21
11
Compliance with Laws ........................................................
 
21
12
Use of Property
....................................................................
 
21
13
Protection of Lender’s Security ...........................................
 
22
14
Inspection..............................................................................
 
22
15
Books and Records; Financial Reporting.............................
 
22
16
Taxes; Operating Expenses...................................................
 
23
17
Liens; Encumbrances ...........................................................
 
23
18
Preservation, Management and Maintenance of
 
 
 
the Mortgaged Property ........................................................
 
24
19
Property and Liability Insurance...........................................
 
24
20
Condemnation
......................................................................
 
27
21
Transfers of the Mortgaged Property or Interests in
 
 
 
Borrower
...............................................................................
 
27
22
Events of Default
..................................................................
 
28
23
Remedies Cumulative ...........................................................
 
29
24
Forbearance...........................................................................
 
29
25
Loan Charges……………………………………………….
 
30
26
Waiver of Statute of Limitations...........................................
 
30
27
Waiver of Marshalling ..........................................................
 
30
28
Further
Assurances................................................................
 
30
29
Estoppel
Certificate...............................................................
 
31
30
Governing Law; Consent to Jurisdiction and Venue ............
 
31
31
Notice....................................................................................
 
31
32
Sale of Note; Change in Servicer..........................................
 
32
33
Single Asset Borrower .........................................................
 
32
 
 
 
 


{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 2 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




34
Successors and Assigns Bound.............................................
 
33
35
Joint and Several Liability ...................................................
 
33
36
Relationships of Parties; No Third Party Beneficiary...........
 
33
37
Severability; Amendments....................................................
 
33
38
Rules of Construction
...........................................................
 
33
39
Loan
Servicing......................................................................
 
34
40
Disclosure of Information.....................................................
 
34
41
No Change in Facts or Circumstances..................................
 
34
42
Estoppel.................................................................................
 
34
43
Acceleration; Remedies .......................................................
 
34
44
Federal
Remedies.................................................................
 
35
45
Remedies for Waste .............................................................
 
35
46
Termination of HUD Rights and References .......................
 
35
47
[Construction Financing] .....................................................
 
35
48
Environmental Hazards ........................................................
 
36
49
Counterpart Signatures..........................................................
 
43
50
[State Law Requirements]………………………………….
 
43
51
Attached Exhibits…………………………………………..
 
43
 
 
 
 





EXHIBIT A - LEGAL DESCRIPTION OF THE LAND
..............................................
45


EXHIBIT B - MODIFICATION TO THE SECURITY INSTRUMENT........................
46




{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 3 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------






 
HEALTHCARE DEED TO SECURE DEBT,
 
 
ASSIGNMENT OF LEASES, RENTS AND REVENUE AND
 
 
SECURITY AGREEMENT
 



THIS HEALTHCARE DEED TO SECURE DEBT, ASSIGNMENT OF LEASES, RENTS AND REVENUE AND
SECURITY AGREEMENT, WHICH, FOR AS LONG AS THE LOAN IS INSURED OR HELD BY HUD,
SHALL BE DEEMED TO BE THE MORTGAGE AS DEFINED BY PROGRAM OBLIGATIONS (this
“Security Instrument”), is made as of this 24th day of September, 2014, by and
between GLENVUE H&R PROPERTY HOLDINGS, LLC, a limited liability company
organized and existing under the laws of Georgia, whose address is 1145 Hembree
Rd., Roswell, Georgia 30076, as grantor, trustor and borrower (“Borrower”), to
HOUSING & HEALTHCARE FINANCE, LLC, as Lender (“Lender”), a limited liability
company organized and existing under the laws of Delaware, whose address is 2
Wisconsin Circle, Suite 540, Chevy Chase, Maryland 20815.


Borrower, in consideration of the Indebtedness and the security interest created
by this Security Instrument, irrevocably grants, conveys and assigns to Lender
and Lender’s successors and assigns, with power of sale, the Mortgaged Property,
including the Land located in Tattnall County, State of Georgia and described in
Exhibit A, attached to and incorporated in this Security Instrument, to have and
to hold the Mortgaged Property unto Lender and Lender’s successors and assigns.
As used in this Security Instrument, the term “Mortgaged Property” is synonymous
with the term “Secured Property,” and the term “lien” is synonymous with the
term “security interest and title.”


TO SECURE TO LENDER the repayment of the Indebtedness evidenced by the Note from
Borrower payable to Lender dated as of the date of this Security Instrument, and
maturing on October 1, 2044, in the principal amount of EIGHT MILLION EIGHT
HUNDRED SIXTEEN THOUSAND EIGHT HUNDRED and NO/100 Dollars ($8,816,800.00) (the
“Loan”), and all renewals, extensions and modifications of the Indebtedness, and
the performance of the covenants and agreements of Borrower contained in this
Security Instrument and the Note.


Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to mortgage, grant,
convey and assign the Mortgaged Property, and that the Mortgaged Property is
unencumbered except for easements and restrictions listed in a schedule of
exceptions to coverage in any title insurance policy issued to Lender
contemporaneously with the execution and recordation of this Security Instrument
and insuring Lender’s interest in the Mortgaged Property. Borrower covenants
that Borrower shall warrant and defend generally such title to the Mortgaged
Property against all claims and demands, subject to said easements and
restrictions.


Covenants. Borrower and Lender covenant and agree as follows:



{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 4 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




1.DEFINITIONS. The definition of any capitalized term or word used herein can be
found in this Security Instrument, and if not found in this Security Instrument,
then found in the Borrower’s Regulatory Agreement and/or in the Note. The
following terms, when used in this Security Instrument (including when used in
the above recitals), shall have the following meanings:


“Accounts Receivable” means all right, title and interest of Operator in and to
the following, in each case arising from the operation of the Healthcare
Facility located on the Mortgaged Property in the ordinary course of business:
(a) all rights to payment of a monetary obligation, whether or not earned by
performance, including, but not limited to, accounts receivable, health-care
insurance receivables, Medicaid and Medicare receivables, Veterans
Administration receivables, or other governmental receivables, private patient
receivables, and HMO receivables, (b) payment intangibles, (c) guaranties,
letter-of-credit rights and other supporting obligations relating to the
property described in clauses (a) and (b); and (d) all of the proceeds of the
property described in clauses (a), (b) and (c). Notwithstanding the foregoing,
“Accounts Receivable” shall not include accounts arising from the sale of
Operator’s equipment, inventory or other goods, other than accounts arising from
the sale of Operator’s inventory in the ordinary course of Operator’s business.


“Affiliate” is defined in 24 C.F.R. 200.215, or any successor regulation.


“Ancillary Agreement” means any separate agreement between Borrower and Lender
for the purpose of establishing escrows or replacement reserves for the
Mortgaged Property, establishing an account to assure the completion of repairs
or improvements specified in such agreement, or any other agreement or
agreements between Borrower and Lender which provide for the establishment of
any other fund, reserve or account including but not limited to those reserves
and escrows required by HUD in connection with construction activity, if any,
and those reserves and escrows required by HUD in connection with the Project.
Such agreements may include, but are not limited to, any sinking fund agreement,
which provides for a depreciation reimbursement account to pay future principal
payments under the Note, where Medicaid or third-party reimbursement is on a
depreciation plus interest basis; any depreciation reserve fund agreement which
provides for an escrow or trust account with an approved custodian or trustee
established for replacing equipment and for funding of depreciation in
accordance with a schedule approved by HUD.


“Approved Use” means the use of the Project for the operation of the Healthcare
Facility as a nursing home facility with 160 beds, of which not less than 160
beds are in use and such other uses as may be approved in writing from time to
time by HUD based upon a request made by Borrower, Master Tenant, or Operator,
but excluding any uses that are discontinued with the written approval of HUD.


“Assisted Living Facility” means a public facility, proprietary facility, or
facility of a private nonprofit corporation or association that (1) is licensed
and regulated by the State (or if there is no

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 5 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




state law providing for such licensing and regulation by the State, by the
municipality or other political subdivision) in which the facility is located;
(2) makes available to residents supportive services to assist the residents in
carrying out activities of daily living, and may make available to residents
home healthcare services, such as nursing and therapy; and (3) provides separate
dwelling units for residents, each of which may contain a full kitchen and
bathroom, and which includes common rooms and other facilities appropriate for
the provision of supportive service to the residents of the facility.


“Board and Care Home” means any residential facility providing room, board, and
continuous protective oversight that is regulated by a State pursuant to the
provisions of Section 1616(e) of the Social Security Act.


“Borrower” means all persons or entities identified as Borrower in the first
paragraph of this Security Instrument, together with any successors, heirs, and
assigns (jointly and severally). Borrower shall include any person or entity
taking title to the Mortgaged Property whether or not such person or entity
assumes the Note. Whenever the term “Borrower” is used herein, the same shall be
deemed to include the obligor of the debt secured by this Security Instrument,
and so long as the Note is insured or held by HUD, shall also be deemed to be
the mortgagor as defined by Program Obligations.


“Borrower-Operator Agreement” means any agreement relating to the management and
operation of the Healthcare Facility by and between Borrower Master Tenant and
Operator, including any Operator Lease.


“Borrower’s Regulatory Agreement” means that certain Healthcare Regulatory
Agreement - Borrower relating to the Project, and made by Borrower for the
benefit of HUD.


“Building Loan Agreement” means the HUD-approved form of the agreement between
Borrower and Lender setting forth the terms and conditions for a HUD-insured
construction loan.


“Business Day” means any day other than a Saturday, a Sunday, a federal holiday
or other day on which the federal government by law or executive order is
closed, or a day on which banking institutions in the State are authorized or
obligated by law or executive order to remain closed.


“Contract of Insurance” is defined in 24 C.F.R. Part 232.800(a).


“Covenant Event of Default” is defined in Section 22.


“Event of Default” means a Monetary Event of Default or a Covenant Event of
Default, as each is defined in Section 22 and according to the provision of
Section 22.


“Fixtures” means all property or goods that become so related or attached to the
Land or the Improvements that an interest arises in them under real property
law, whether acquired now or in

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 6 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




the future, excluding all resident owned goods and property, and including but
not limited to: major movable equipment, machinery, equipment (including medical
equipment and systems), engines, boilers, incinerators, installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air, or light; antennas, cable,
wiring and conduits used in connection with radio, television, computers and
computer software, medical systems, security, fire prevention, or fire detection
or otherwise used to carry electronic signals; telephone systems and equipment;
elevators and related machinery and equipment; fire detection, prevention and
extinguishing systems and apparatus; security and access control systems and
apparatus; plumbing systems; water heaters, ranges, stoves, microwave ovens,
refrigerators, dishwashers, garbage disposals, washers, dryers and other
appliances; light fixtures, awnings, storm windows and storm doors; pictures,
screens, blinds, shades, curtains and curtain rods; mirrors; cabinets, paneling,
rugs and floor and wall coverings; fences, trees and plants; swimming pools;
playground and exercise equipment and classroom furnishings and equipment.


“Governmental Authority” means any board, commission, department or body of any
municipal, county, state, tribal or federal governmental unit, including any
United States territorial government, and any public or quasi-public authority,
or any subdivision of any of them, that has or acquires jurisdiction over the
Mortgaged Property, including the use, operation or improvement of the Mortgaged
Property.


“Healthcare Facility” means that portion of the Project operated on the Land as
a Nursing Home, Intermediate Care Facility, Board and Care Home, Assisted Living
Facility and/or any other healthcare facility authorized to receive insured
mortgage financing pursuant to Section 232 of the National Housing Act, as
amended, including any commercial space included in the facility.


“Healthcare Facility Working Capital” means current assets of the Healthcare
Facility minus current liabilities of the Healthcare Facility, pursuant to
Generally Accepted Accounting Principles, as Program Obligations may further
clarify or define.


“HUD” means the U.S. Department of Housing and Urban Development acting by and
through the Secretary in the capacity as insurer or holder of the Loan under the
authority of the National Housing Act, as amended, the Department of Housing and
Urban Development Act, as amended, or any other federal law or regulation
pertaining to the Loan or the Project.


“Impositions” is defined in Section 8.


“Imposition Deposits” is defined in Section 8.


“Improvements” means the buildings, structures, and alterations now constructed
or at any time in the future constructed or placed upon the Land, including any
future replacements and additions.



{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 7 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




“Indebtedness” means the principal of, interest on, and all other amounts due at
any time under the Note or the Loan Documents, including prepayment premiums,
late charges, default interest, and advances to protect the security as provided
in the Loan Documents.


“Land” means the estate in realty described in Exhibit A.


“Leases” means any and all Operator Leases, Master Leases, Residential
Agreements, and any other present and future leases, subleases, licenses,
concessions or grants or other possessory interests now or hereafter in force,
whether oral or written, covering or affecting the Project, or any portion of
the Project, and all modifications, extensions or renewals. Any ground lease to
the Borrower creating a leasehold interest in the Land that is security for the
Loan is not included in this definition.


“Lender” means the entity identified as “Lender” in the first paragraph of this
Security Instrument, or any subsequent holder of the Note, and whenever the term
“Lender” is used herein, the same shall be deemed to include the obligee, or the
Trustee(s) and the beneficiary of this Security Instrument, and so long as the
Loan is insured or held by HUD, shall also be deemed to be the mortgagee as
defined by Program Obligations.


“Lien” is defined in Section 17.


“Loan” is defined in the opening paragraphs of this Security Instrument.


“Loan Application” is defined in Section 41.


“Loan Documents” means this Security Instrument, the Note, the Borrower’s
Regulatory Agreement , the Master Tenant’s Regulatory Agreement, the Operator’s
Regulatory Agreement, and all other agreements, instruments, and documents which
are now existing or are in the future required by, delivered to, and/or assigned
to Lender and/or HUD in connection with or related to the Loan, whether executed
or delivered by or on behalf of Borrower or Operator or Master Tenant, as such
documents may be amended from time to time, provided that the Borrower-Operator
Agreement and the Master Lease, and any amendments thereto, shall not be
considered Loan Documents.


“Master Lease” means that certain Master Lease Agreement, in which the
Healthcare Facility is aggregated with other HUD-insured healthcare facilities
and leased to the Master Tenant.


“Master Tenant” means 2014 HUD MASTER TENANT, LLC, a limited liability company
organized and existing under the laws of Georgia, the master tenant pursuant to
the Master Lease.


“Master Tenant’s Regulatory Agreement” means that certain Healthcare Regulatory
Agreement

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 8 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




- Master Tenant, relating to the Project and entered into by Master Tenant for
the benefit of HUD.


“Monetary Event of Default” is defined in Section 22.


“Mortgaged Property” means all of Borrower’s present and future right, title and
interest in and to all of the following, whether now owned or held or later
acquired:


(1)
the Land;



(2)
the Healthcare Facility;



(3)
the Improvements;



(4)
the Fixtures;



(5)
the Personalty;



(6)
all current and future rights, including air rights, development rights, zoning
rights and other similar rights or interests, easements, tenements,
rights-of-way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses, and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated;



(7)
all insurance policies covering any of the Mortgaged Property, and all proceeds
paid or to be paid by any insurer of the Land, the Improvements, the Fixtures,
the Personalty or any other part of the Mortgaged Property, whether or not
Borrower obtained the insurance pursuant to Lender’s requirement;



(8)
all awards, payments and other compensation made or to be made by any
Governmental Authority with respect to the Land, the Improvements, the Fixtures,
the Personalty or any other part of the Mortgaged Property, including any awards
or settlements resulting from condemnation proceedings or the total or partial
taking of the Land, the Improvements, the Fixtures, the Personalty or any other
part of the Mortgaged Property under the power of eminent domain or otherwise
and including any conveyance in lieu thereof;



(9)
all contracts, options and other agreements for the sale of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property entered into by Borrower now or in the future, including cash or
securities deposited to secure performance by parties of their obligations;



(10)
all proceeds (cash or non-cash), liquidated claims or other consideration from
the


{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 9 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




conversion, voluntary or involuntary, of any of the Mortgaged Property and the
right to collect such proceeds, liquidated claims or other consideration;


(11)
all revenue generated by any portion of the Mortgaged Property and any Leases;



(12)
all earnings, royalties, instruments, accounts (including any deposit accounts),
Accounts Receivable, supporting obligations, issues and profits from the Land,
the Improvements, the Healthcare Facility, or any other part of the Mortgaged
Property, and all undisbursed proceeds of the Loan;



(13)
all Imposition Deposits;



(14)
all refunds or rebates of Impositions by any Governmental Authority or insurance
company (other than refunds applicable to periods before the real property tax
year in which this Security Instrument is dated);



(15)
any security deposits under any Lease;



(16)
all names under or by which any of the above Mortgaged Property may be operated
or known, and all trademarks, trade names, and goodwill relating to any of the
Mortgaged Property;



(17)
all deposits and/or escrows held by or on behalf of Lender under Ancillary
Agreements;



(18)
all awards, payments, settlements or other compensation resulting from
litigation involving the Project;



(19)
any and all licenses, bed authority, and/or certificates of need required to
operate the Healthcare Facility and receive the benefits and reimbursements
under a provider agreement with Medicaid, Medicare, any State or local programs,
healthcare insurers or other assistance providers relied upon by HUD to insure
this Security Instrument, to the extent allowed by law, and regardless of
whether such rights and contracts are held by Borrower or an operator; and



(20)
all receipts, revenues, income and other moneys received by or on behalf of the
Healthcare Facility, including all Accounts Receivable, all contributions,
donations, gifts, grants, bequests, all revenues derived from the operation of
the Healthcare Facility and all rights to receive the same, whether in the form
of Accounts Receivable, contract rights, chattel paper, instruments or other
rights whether now owned or held or later acquired by or in connection with the
operation of the Healthcare Facility.



“Non-Profit Borrower” means a Borrower that is treated under the firm commitment
as a

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 10 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




corporation or association organized for purposes other than profit or gain for
itself or persons identified therewith, pursuant to Section 501(c)(3) or other
applicable provisions of the Internal Revenue Code.


“Note” means the Note executed by Borrower evidencing the Loan described in this
Security Instrument, including all schedules, riders, allonges and addenda, as
such Note may be amended from time to time.


“Notice” means all notices, demands and other communications under or concerning
any of the Loan Documents.


“Nursing Home” means a public facility, proprietary facility, or facility of a
private nonprofit corporation or association, licensed or regulated by the State
(or, if there is no State law providing for such licensing and regulation by the
State, by the municipality or other political subdivision in which the facility
is located), for the accommodation of convalescents or other persons who are not
acutely ill and not in need of hospital care but who require skilled nursing
care and related medical services, in which such nursing care and medical
services are prescribed by, or are performed under the general direction of,
persons licensed to provide such care or services in accordance with the laws of
the State where the facility is located.


“Operator” means, except as otherwise approved by HUD, (i) any single asset
entity acceptable to HUD that operates the Healthcare Facility, pursuant to a
lease, management agreement, operating agreement, or similar contract with the
Borrower, or if the Healthcare Facility is aggregated with other health care
facilities in connection with a master lease, with the Master Tenant, or (ii)
the Borrower in those circumstances in which the Borrower is directly operating
the Healthcare Facility. Where the Project has more than one licensed operator,
the use of the singular shall include the plural.
 
“Operator Lease” means a lease by Borrower Master Tenant to Operator providing
for the operation of the Healthcare Facility.


“Operator’s Regulatory Agreement” means that certain Healthcare Regulatory
Agreement - Operator, relating to the Project and entered into by Operator for
the benefit of HUD.


“Operator’s Security Agreement” means that certain Operator Security Agreement
relating to the Project, and made by Operator.


“Personalty” means all equipment, inventory, and general intangibles associated
with the Healthcare Facility and/or the Project. It includes furniture,
furnishings, beds, machinery, building materials, appliances, goods, supplies,
tools, books, records (whether in written or electronic form), computer
equipment (hardware and software) and other tangible or electronically stored
personal property (other than Fixtures) that are owned, leased or used now or in
the future in connection with

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 11 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




the ownership, management or operation of the Healthcare Facility and/or any
other portion of the Project, or are located on the Land or in the Improvements,
and any operating agreements relating to the Project, and any surveys, plans and
specifications and contracts for architectural, engineering and construction
services relating to the Project, and all other intangible property and rights
relating to the operation of, or used in connection with, the Project, including
all certifications, approvals and governmental permits relating to any
activities on the Land. Personalty includes all tangible and intangible personal
property used in connection with the Healthcare Facility (such as major movable
equipment and systems), accounts, licenses, bed authorities, certificates of
need required to operate the Healthcare Facility and to receive benefits and
reimbursements under provider agreements with Medicaid, Medicare, State and
local programs, payments from healthcare insurers and any other assistance
providers; all certifications, permits and approvals, instruments, Rents, lease
and contract rights, and equipment leases relating to the use, operation,
maintenance, repair and improvement of the Healthcare Facility. Generally,
intangibles shall also include all cash and cash escrow funds, such as but not
limited to: reserve for replacement accounts, debt service reserve accounts,
bank accounts, Residual Receipts accounts, and investments.


“Principal” is defined in 24 C.F.R. 200.215, or any successor regulation.


“Program Obligations” means (1) all applicable statutes and any regulations
issued by HUD pursuant thereto that apply to the Project, including all
amendments to such statutes and regulations, as they become effective, except
that changes subject to notice and comment rulemaking shall become effective
only upon completion of the rulemaking process, and (2) all current requirements
in HUD handbooks and guides, notices, and mortgagee letters that apply to the
Project, and all future updates, changes and amendments thereto, as they become
effective, except that changes subject to notice and comment rulemaking shall
become effective only upon completion of the rulemaking process, and provided
that such future updates, changes and amendments shall be applicable to the
Project only to the extent that they interpret, clarify and implement terms in
this Security Instrument rather than add or delete provisions from such
document. Handbooks, guides, notices, and mortgagee letters are available on
HUD’s official website: http://www.hud.gov/offices/adm/hudclips/index.cfm, or a
successor location to that site.


“Project” means any and all assets of whatever nature or wherever situated
related to the Loan, including without limitation, the Mortgaged Property, any
Improvements, and any collateral owned by the Operator securing the Loan.


“Property Jurisdiction” means any applicable jurisdiction in which the Land is
located.


“Reasonable Operating Expenses” means expenses that arise from the operation,
maintenance and routine repair of the Project, including all payments and
deposits required under this Security Instrument and any Loan Document, and
comply with the requirements of 24 C.F.R. 232.1007, or successor regulation.



{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 12 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




“Rent” means all rent due pursuant to any Master Lease or Operator Lease, any
payments due pursuant to any Residential Agreement, any other lease payments,
revenues, charges, fees and assistance payments arising from the operation of
the Project, including but not limited to, if and for so long as applicable,
workers’ compensation, social security, Medicare, Medicaid, and other
third-party reimbursement payments, Accounts Receivable and all payments and
income arising from the operation of the Healthcare Facility and/or the
provision of services to residents thereof.


“Residential Agreement” means any lease or other agreement between the Operator
and a resident setting forth the terms of the resident’s living arrangements and
the provision of any related services.


“Residual Receipts” means certain funds held by a Non-Profit Borrower which are
restricted in their use by Program Obligations.


“State” means the state of the Property Jurisdiction and may include any of the
fifty states of the United States of America, Puerto Rico, the District of
Columbia, Guam, the Trust Territory of the Pacific Islands, the American Samoa,
and the Virgin Islands.


“Surplus Cash” means any Borrower’s cash remaining in Project-related accounts
at the close of business on the last day of the Project’s semi-annual fiscal
period, as further described in Program Obligations.


“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
general, special or otherwise, including all assessments for schools, public
betterments and general or local improvements, which are levied, assessed or
imposed by any public authority or quasi-public authority, and which, if not
paid, could become a lien on the Land or the Improvements.


“Waste” means a failure to keep the Project in decent, safe and sanitary
condition and in good repair. Waste also means the failure to meet certain
financial obligations regarding the payment of Taxes and the relinquishment of
the possession of Rents. During any period in which HUD insures the Loan or
holds a security interest on the Mortgaged Property, Waste is committed when,
without Lender’s and HUD’s express written consent, Borrower:


(1)
physically changes, or permits changes to, the Mortgaged Property, whether
negligently or intentionally, in a manner that reduces its value;



(2)
fails to maintain the Mortgaged Property in decent, safe, and sanitary condition
and in good repair;



(3)
fails to pay, or cause to be paid, before delinquency any Taxes secured by a
lien having priority over this Security Instrument;



(4)
materially fails to comply with covenants in the Note, this Security Instrument,
Borrower’s Regulatory Agreement, or any Loan Document,


{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 13 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




respecting physical care, maintenance, construction, abandonment, demolition, or
insurance against casualty of the Mortgaged Property; or


(5)
retains possession of Rents to which Lender or its assigns have the right of
possession under the terms of the Loan Documents.



“UCC Collateral” means any Mortgaged Property which, under applicable law, may
be subject to a security interest under the UCC, whether acquired now or in the
future, and all products and cash proceeds and non-cash proceeds thereof.


2.UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.


(a)This Security Instrument is also a security agreement under the Uniform
Commercial Code (“UCC”) for any of the Mortgaged Property which is UCC
Collateral, and Borrower hereby grants to Lender a security interest in the UCC
Collateral. Borrower hereby authorizes Lender to file financing statements,
continuation statements and amendments, including any deposit account control
agreements or similar agreements, in such form as Lender may require to perfect
or continue the perfection of this security interest. Borrower agrees to enter
into any agreements, in form as Lender may require, that the UCC requires to
perfect and continue perfection of Lender’s security interest in the portion of
UCC Collateral that requires Lender control to attain such perfection. Borrower
shall pay all filing costs and all costs and expenses of any record searches for
financing statements that Lender may require. Without the prior written consent
of Lender and HUD, Borrower shall not create or permit to exist any other lien
or security interest in any of the UCC Collateral. Borrower represents and
warrants to Lender that, except for UCC filings disclosed to Lender and HUD that
are to be released in connection with the closing of the Loan or otherwise
consented to in writing by Lender and HUD, no UCC filings have been made against
Borrower, the UCC Collateral, the Mortgaged Property, or the Project prior to
the initial or initial/final endorsement of the Note by HUD, and Borrower has
taken and shall take no action that would give rise to such UCC filings, except
for any UCC filings in connection with the acquisition of any Personalty that
has been approved in writing by HUD. Borrower also represents and warrants to
Lender that, except in connection with any Accounts Receivable financing as
approved by Lender and HUD or as otherwise permitted by Lender and HUD, Borrower
has not entered into, and will not enter into, nor has it permitted nor will it
permit, Operator or Master Tenant or any management agent, as applicable, to
enter into any agreement with any party other than Lender in conjunction with
the present Loan transaction that allows for the perfection of a security
interest in any portion of the UCC Collateral. Borrower will promptly notify
Lender of any change in its business or principal location, name, or other
organizational change that would require a filing under the UCC to continue
perfection of Lender’s interest, and hereby authorizes Lender to file, and will
assist Lender in filing, any forms necessary to continue the effectiveness of
existing financing statements or for perfection of Lender’s security interest.
If an Event of Default has occurred and is continuing, Lender shall have the
remedies of a secured party under the UCC, in addition to all remedies provided
by this Security Instrument or existing under applicable law. In exercising any
remedies, Lender may

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 14 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




exercise its remedies against the UCC Collateral separately or together, and in
any order, without in any way affecting the availability of Lender’s other
remedies. This Security Instrument constitutes a fixture filing financing
statement with respect to any part of the Mortgaged Property which is or may
become a Fixture and which shall be filed in the local real estate records.


(b)In addition, to the extent the UCC Collateral may exclude any of the
Mortgaged Property, Borrower hereby grants to Lender a security interest in any
and all of the present or hereafter acquired Mortgaged Property, and all
products, cash proceeds and non-cash proceeds thereof.


(c)The Borrower acknowledges and agrees that, in applying the law of any
jurisdiction that at any time enacts all or substantially all of the uniform
provisions of Revised Article 9 of the UCC (1999 Official Text, as amended), the
definition of Mortgaged Property and the above collateral description covers all
assets of Borrower.


3.CONTROL OF DEPOSIT ACCOUNTS. As part of the consideration for the
Indebtedness, Borrower has executed, or has caused Operator or Master Tenant to
execute, one or more deposit account control agreements or similar agreements in
a form approved by Lender and HUD, pursuant to which Borrower, Master Tenant, or
Operator, as applicable, acknowledges Lender as a secured party, and grants to
Lender control (as defined in Section 9-104 of the UCC) of one or more deposit
accounts of the Project and all cash, moneys and other property on deposit from
time to time therein. Lender shall exercise such control in accordance with such
deposit account control agreements or similar agreements, and Borrower shall
continue to execute or cause to be executed such deposit account control
agreements or similar agreements with respect to the Project’s accounts as
required by Lender and HUD.


4.ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY.


(a)As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all of Borrower’s rights, title
and interest in, to and under the Leases, including Borrower’s right, power and
authority to modify the terms of any such Lease, or extend or terminate any such
Lease. It is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all of Borrower’s right, title
and interest in, to and under the Leases. Borrower and Lender intend this
assignment of the Leases to be immediately effective and to constitute an
absolute present assignment and not an assignment for additional security only.
For purposes of giving effect to this absolute assignment of the Leases, and for
no other purpose, the Leases shall not be deemed to be a part of the Mortgaged
Property. However, if this present, absolute and unconditional assignment of
Leases is not enforceable by its terms under the laws of the Property
Jurisdiction, then the Leases shall be included as a part of the Mortgaged
Property and it is the intention of Borrower that in this circumstance this
Security

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 15 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




Instrument create and perfect a lien on the Leases in favor of Lender, which
lien shall be effective as of the date of this Security Instrument.


(b)Until Lender gives Notice to Borrower of Lender’s exercise of its rights
under this Section 4, Borrower shall have all rights, power and authority
granted to Borrower under any Lease (except as otherwise limited by this Section
or any other provision of this Security Instrument), including the right, power
and authority to modify the terms of any Lease or extend or terminate any Lease
as such rights are limited or affected by the terms of the Loan Documents and
Program Obligations. Upon the occurrence of an Event of Default and throughout
its continuation, the permission given to Borrower pursuant to the preceding
sentence to exercise its rights, power and authority under Leases shall
automatically terminate. Should such Event of Default be subsequently cured, the
Borrower’s aforesaid permission shall be reinstated. Borrower shall comply with
and observe Borrower’s obligations under all Leases, including Borrower’s
obligations, if any, pertaining to the maintenance and disposition of security
deposits.


(c)Borrower acknowledges and agrees that the exercise by Lender, either directly
or by its designee, of any of the rights conferred under this Section 4 shall
not be construed to make Lender a lender-in-possession of the Mortgaged Property
so long as Lender, or an authorized agent of Lender, has not entered into actual
possession of the Land and the Improvements. The acceptance by Lender of the
assignment of the Leases pursuant to Section 4(a) shall not at any time or in
any event obligate Lender to take any action under this Security Instrument or
to expend any money or to incur any expenses. Lender shall not be liable in any
way for any injury or damage to person or property sustained by any person or
persons, firm or corporation in or about the Mortgaged Property unless Lender is
a lender-in-possession. Prior to Lender’s actual entry into and taking
possession of the Mortgaged Property, Lender shall not (1) be obligated to
perform any of the terms, covenants and conditions contained in any Lease (or
otherwise have any obligation with respect to any Lease); (2) be obligated to
appear in or defend any action or proceeding relating to the Lease or the
Mortgaged Property; or (3) be responsible for the operation, control, care,
management or repair of the Mortgaged Property or any portion of the Mortgaged
Property. The execution of this Security Instrument by Borrower shall constitute
conclusive evidence that all responsibility for the operation, control, care,
management and repair of the Mortgaged Property is and shall be that of
Borrower, prior to such actual entry and taking of possession.


(d)Upon delivery of Notice by Lender to Borrower of Lender’s exercise of
Lender’s rights under this Section 4 at any time after the occurrence of an
Event of Default, and without the necessity of Lender entering upon and taking
and maintaining control of the Mortgaged Property directly, by a receiver, or by
any other manner or proceeding permitted by the laws of the Property
Jurisdiction, Lender immediately shall have all rights, powers and authority
granted to Borrower under any Lease, including the right, power and authority to
modify the terms of any such Lease, or extend or terminate any such Lease.



{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 16 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




(e)Borrower shall not receive or accept, nor permit Operator to receive or
accept, Rent under any Lease (whether residential or non-residential) for more
than two months in advance.


5.PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER THE LOAN DOCUMENTS; PREPAYMENT
PREMIUM. Borrower shall pay the Indebtedness when due in accordance with the
terms of the Note and this Security Instrument and shall perform, observe and
comply with all other provisions of the Note and this Security Instrument.
Borrower shall pay a prepayment premium in connection with certain prepayments
of the Indebtedness, including a payment made after Lender’s exercise of any
right of acceleration of the Indebtedness, as provided in the Note.


6.EXCULPATION. Except for personal liability expressly provided for in this
Security Instrument or in the Note or in the Borrower’s Regulatory Agreement,
the execution of the Note shall impose no personal liability upon Borrower and
ADCARE HEALTH SYSTEMS, INC., a Georgia corporation, or for payment of the
Indebtedness evidenced thereby and in the Event of Default, the holder of the
Note shall look solely to the Mortgaged Property in satisfaction of the
Indebtedness and will not seek or obtain any deficiency or personal judgment
against Borrower and ADCARE HEALTH SYSTEMS, INC., a Georgia corporation, except
such judgment or decree as may be necessary to foreclose or bar its interest in
the Mortgaged Property and all other property mortgaged, pledged, conveyed or
assigned to secure payment of the Indebtedness; provided, that nothing in this
Section 6 of this Security Instrument and no action so taken shall operate to
impair any obligation of Borrower under the Borrower’s Regulatory Agreement.


7.DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES.


(a)Borrower shall pay to and deposit with Lender, or shall cause Operator to pay
or deposit with Lender, together with and in addition to the monthly payments of
interest or of principal and interest payable under the terms of the Note on the
first day of each month after the commencement of amortization under the Note,
and continuing until the debt secured hereby is paid in full, the following
sums:


(1)
an amount sufficient to provide Lender with funds to pay the next mortgage
insurance premium if this Security Instrument and the Note are insured by HUD,
or a monthly service charge, if they are held by HUD, as follows:



(i)
If and so long as the Note is insured under the provisions of the National
Housing Act, as amended, an amount sufficient to accumulate in the hands of
Lender one month prior to its due date the annual mortgage insurance premium; or




{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 17 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




(ii)
If and so long as the Note and this Security Instrument are held by HUD, a
monthly service charge in an amount equal to the lesser of the amount permitted
by law or the amount set forth in Program Obligations computed for each
successive year beginning with the first day of the month following the date of
this Security Instrument, or the first day of the month following assignment, if
the Note and this Security Instrument are assigned to HUD without taking into
account delinquencies or prepayment; and



(2)
a sum equal to the ground rents, if any, next due, plus the premiums that will
next become due and payable on policies of fire and other property insurance
covering the premises covered hereby, plus water rates, Taxes,
municipal/government utility charges and special assessments next due on the
premises covered hereby (all as estimated by Lender) less all sums already paid
therefore divided by the number of months to the date when such ground rents,
premiums, water rates, Taxes, municipal/utility charges and special assessments
will become delinquent, such sums to be held by Lender in trust to pay said
ground rents, premiums, water rates, Taxes, and special assessments;



(3)
provided that, all payments and deposits mentioned in the two preceding
subsections of this Section and all payments to be made under the Note shall be
added together and the aggregate amount thereof shall be paid each month in a
single payment or deposit to be applied by Lender to the following items in the
order set forth:



(i)
mortgage insurance premium charges under the Contract of Insurance;



(ii)
ground rents, if Lender has required them to be escrowed with Lender, Taxes,
special assessments, water rates, municipal/government utility charges, fire and
other property insurance premiums;



(iii)
interest on the Note; and



(iv)
amortization of the principal of the Note.



(b)Borrower shall pay to and deposit, or shall cause Operator to pay or deposit,
with Lender all other escrows and deposits, including any reserves for
replacements.


(c)Borrower shall deposit with Lender any other amounts as may be required by
any Ancillary Agreement and shall perform all other obligations of Borrower
under each Ancillary

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 18 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




Agreement. Ancillary Agreement deposits shall be held in an institution (which
may be Lender, if Lender is such an institution) whose deposits or accounts are
insured or guaranteed by a federal agency and in accordance with Program
Obligations.


8.IMPOSITION DEPOSITS.


(a)In the event Borrower or Operator fails to pay any sums provided for in this
Security Instrument, Lender, at its option, may pay the same. Any excess funds
accumulated under Section 7(a) remaining after payment of the items therein
mentioned, shall be credited to subsequent monthly payments of the same nature
required thereunder; but if any such item shall exceed the estimate therefore,
or if Borrower or Operator shall fail to pay any other governmental or municipal
charge, Borrower shall forthwith, or shall cause Operator to forthwith, make
good the deficiency or pay the charge before the same become delinquent or
subject to interest or penalties and in default thereof Lender may pay the same.
All sums paid or advanced by Lender and any sums which Lender may be required to
advance to pay mortgage insurance premiums shall be added to the Indebtedness
and shall bear interest from the date of payment at the rate specified in the
Note and shall be due and payable on demand. In case of termination of the
Contract of Insurance by prepayment of the Indebtedness in full or otherwise
(except as hereinafter provided), accumulations under Section 7(a) not required
to pay sums due under Section 7(a)(3) shall be credited to Borrower. If the
Mortgaged Property is sold under foreclosure or is otherwise acquired by Lender
after an Event of Default, any remaining balance of the accumulations under
Section 7(a) shall be credited to the principal under the Note as of the date of
the commencement of foreclosure proceedings or as of the date the Mortgaged
Property is otherwise acquired; and accumulations under Section 7 shall be
likewise credited unless required to pay sums due HUD under Section 7(a)(3). The
amounts deposited under Section 7 and Section 8 are collectively referred to in
this Security Instrument as the “Imposition Deposits”. The obligations of
Borrower for which the Imposition Deposits are required are collectively
referred to in this Security Instrument as “Impositions”. The amount of the
Imposition Deposits shall be sufficient to enable Lender to pay applicable
Impositions before the last date upon which such payment may be made without any
penalty or interest charge being added. Lender shall maintain records indicating
how much of the monthly Imposition Deposits and how much of the aggregate
Imposition Deposits held by Lender are held for the purpose of paying Taxes,
insurance premiums and each other obligation of Borrower for which Imposition
Deposits are required. Any waiver by Lender of the requirement that Borrower
remit Imposition Deposits to Lender may be revoked by Lender, in Lender’s
discretion, at any time upon Notice to Borrower.


(b)Imposition Deposits shall be held in accounts insured or guaranteed by a
federal agency and in accordance with Program Obligations. Lender shall apply
the Imposition Deposits to pay Impositions so long as no Event of Default has
occurred and is continuing. Unless required by Program Obligations, Lender shall
not be required to pay Borrower any interest, earnings or profits on the
Imposition Deposits with the exception of the reserve for replacements account
or Residual Receipts account (if any). Borrower hereby pledges and grants to
Lender a security interest in the Imposition Deposits as additional security for
all of Borrower’s obligations under this Security

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 19 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




Instrument and the Note. Any amounts deposited with Lender under Section 7 shall
not be trust funds, nor shall they operate to reduce the Indebtedness.


(c)If Lender receives a bill or invoice for an Imposition, Lender shall pay the
Imposition from the Imposition Deposits held by Lender. Lender shall have no
obligation to pay any Imposition to the extent it exceeds Imposition Deposits
then held by Lender. Lender may pay an Imposition according to any bill,
statement or estimate from the appropriate public office or insurance company
without inquiring into the accuracy of the bill, statement or estimate or into
the validity of the Imposition.


(d)If at any time the amount of the Imposition Deposits held by Lender (other
than the reserves for replacements or Residual Receipts, if any) for payment of
a specific Imposition exceeds the amount reasonably deemed necessary by Lender
plus one-sixth of such estimate, the excess shall be credited against future
installments of Imposition Deposits. If at any time the amount of the Imposition
Deposits held by Lender for payment of a specific Imposition is less than the
amount reasonably estimated by Lender to be necessary plus one-sixth of such
estimate, Borrower shall pay to Lender the amount of the deficiency within
fifteen (15) days after Notice from Lender.


9.REGULATORY AGREEMENT.


(a)Borrower and HUD have executed the Borrower’s Regulatory Agreement, which is
incorporated in and made a part of this Security Instrument. In addition, and
without limiting the generality of the foregoing, Borrower will deliver to
Lender copies of all reports, financial statements and other information which
the Borrower is obligated to provide to HUD pursuant to the Borrower’s
Regulatory Agreement or otherwise pursuant to the Loan Documents or Program
Obligations, not later than the earlier of (i) the date such reports, financial
statements or other information are required to be delivered to HUD or (ii) ten
(10) days after the Lender or HUD make a request for a report, financial
statement or other information. Upon an Event of Default under the Borrower’s
Regulatory Agreement and upon the request of HUD, Lender, at its option, may
declare an Event of Default of this Security Instrument.


(b)Borrower shall require Operator to comply with the terms of the Operator’s
Regulatory Agreement and shall set forth such requirements, or cause such
requirements to be set forth, in any Borrower-Operator Agreement. Borrower shall
require Master Tenant to comply with the terms of the Master Tenant’s Regulatory
Agreement and shall set forth such requirements in any Master Lease.


10.APPLICATION OF PAYMENTS. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender must apply that payment to amounts
then due and payable in the manner and in the order set forth in Section
7(a)(3). Neither Lender’s acceptance of an amount that is less than all amounts
then due and payable nor Lender’s application of such payment in the manner

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 20 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




authorized shall constitute or be deemed to constitute either a waiver of the
unpaid amounts or an accord and satisfaction. Notwithstanding the application of
any such amount to the Indebtedness, Borrower’s obligations under this Security
Instrument and the Note shall remain unchanged.


11.COMPLIANCE WITH LAWS. Borrower shall comply with all applicable: laws;
ordinances; regulations; requirements of any Governmental Authority; lawful
covenants and agreements recorded against the Mortgaged Property; so long as the
Loan is insured or held by HUD, the Borrower’s Regulatory Agreement, and Program
Obligations including lead-based paint maintenance requirements of 24 C.F.R.
Part 35, subpart G, and any successor regulations; including but not limited to
those of the foregoing pertaining to: health and safety; construction of
Improvements on the Mortgaged Property; fair housing; civil rights; zoning and
land use; Leases; and maintenance and disposition of security deposits; and,
with respect to all of the foregoing, all subsequent amendments, revisions,
promulgations or enactments. Borrower shall at all times maintain records
sufficient to demonstrate compliance with the provisions of this Section 11.
Borrower shall take appropriate measures to prevent, and shall not engage in or
knowingly permit, any illegal activities at the Mortgaged Property, including
those that could endanger residents or visitors, result in damage to the
Mortgaged Property, result in forfeiture of the Mortgaged Property, or otherwise
impair the lien created by this Security Instrument or Lender’s interest in the
Mortgaged Property. Borrower represents and warrants to Lender that no portion
of the Mortgaged Property has been or will be purchased with the proceeds of any
illegal activity.


12.USE OF PROPERTY. Unless permitted by applicable law and approved by Lender,
Borrower shall not (a) allow changes in the use for which all or any part of the
Mortgaged Property is being used at the time this Security Instrument was
executed, (b) convert any individual dwelling units or common areas to
commercial use, (c) initiate or acquiesce in a change in the zoning
classification of the Mortgaged Property that results in any change in permitted
use that was in effect at the time of initial/final endorsement, (d) establish
any condominium or cooperative regime with respect to the Mortgaged Property,
(e) materially change any unit configurations or change the number of units in
the Mortgaged Property, (f) combine all or any part of the Mortgaged Property
with all or any part of a tax parcel which is not part of the Mortgaged
Property, (g) subdivide or otherwise split any tax parcel constituting all or
any part of the Mortgaged Property, or (h) so long as the Note is insured or
held by HUD, permit the Mortgaged Property to be used as transient housing or as
a hotel in violation of Section 513 of the National Housing Act, as amended.


13.PROTECTION OF LENDER’S SECURITY.


(a)If Borrower fails to perform any of its obligations under this Security
Instrument, Note or Borrower’s Regulatory Agreement, or if any action or
proceeding is commenced which purports to affect the Mortgaged Property,
Lender’s security or Lender’s rights under this Security Instrument, including
eminent domain, insolvency, Waste, code enforcement, civil or criminal

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 21 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




forfeiture, enforcement of Hazardous Materials Laws, fraudulent conveyance or
reorganizations or proceedings involving a bankrupt or decedent, then Lender at
Lender’s option may make such appearances, advance such sums and take such
actions as Lender reasonably deems necessary to perform such obligations of
Borrower and to protect Lender’s interest, including (1) payment of fees and
out-of-pocket expenses of attorneys (including fees for litigation at all
levels), accountants, inspectors and consultants, (2) entry upon the Mortgaged
Property to make repairs or secure the Mortgaged Property, (3) procurement of
the insurance required by Section 19, and (4) payment of amounts which Borrower
has failed to pay under Section 16 or any other Section of this Security
Instrument.


(b)Any amounts advanced by Lender for taxes, special assessments, water rates,
which are liens prior to this Security Instrument, insuring the Project and
mortgage insurance premiums, paid after an Event of Default, shall be added to,
and become part of the Indebtedness, and shall be immediately due and payable
and shall bear interest from the date of the advance until paid at the interest
rate specified in the Note. So long as the Loan is insured or held by HUD,
Lender does not have any obligation to make advances except as required under
Program Obligations, and any advance by Lender other than as required by Program
Obligations requires prior HUD approval before such advance can be added to the
Indebtedness.


(c)Nothing in Section 13 shall require Lender to incur any expense or take any
action to protect its security.


14.INSPECTION. Upon reasonable notice, Lender and/or HUD, and/or the agents,
representatives, and designees of either, may make or cause to be made entries
upon and inspections of the Mortgaged Property (including any environmental
inspections and tests) during normal business hours, or at any other reasonable
time.


15.BOOKS AND RECORDS; FINANCIAL REPORTING. Borrower shall comply with the books,
records, and reporting requirements of the Borrower’s Regulatory Agreement.


16.TAXES; OPERATING EXPENSES.


(a)Subject to the provisions of Section 16(c) and Section 16(d), Borrower shall
pay, or cause to be paid, all Taxes when due and before the addition of any
interest, fine, penalty or cost for nonpayment.


(b)Subject to the provisions of Section 16(c), Borrower shall pay, or cause to
be paid, the expenses of operating, managing, maintaining and repairing the
Mortgaged Property (including insurance premiums, utilities, repairs and
replacements) before the last date upon which each such payment may be made
without any penalty or interest charge being added.


(c)As long as no Event of Default exists and Borrower has timely delivered to
Lender

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 22 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




any bills or premium notice that it has received, Borrower shall not be
obligated to pay Taxes, insurance premiums or any other individual Imposition to
the extent that sufficient Imposition Deposits are held by Lender for the
purpose of paying that specific Imposition. If an Event of Default exists,
Lender may exercise any rights Lender may have with respect to Imposition
Deposits without regard to whether Impositions are then due and payable;
provided that so long as the Loan is insured by HUD, Lender’s exercise of its
rights shall be subject to Program Obligations pertaining to claims for mortgage
insurance benefits. Lender shall have no liability to Borrower for failing to
pay any Impositions to the extent that any Event of Default has occurred and is
continuing, insufficient Imposition Deposits are held by Lender at the time an
Imposition becomes due and payable or Borrower has failed to provide Lender with
bills and premium notice as provided above.


(d)Borrower, at its own expense, and, so long as the Loan is insured or held by
HUD, in accordance with the Borrower’s Regulatory Agreement, may contest by
appropriate legal proceedings, conducted diligently and in good faith, the
amount or validity of any Imposition other than insurance premiums, if (1)
Borrower notifies Lender of the commencement or expected commencement of such
proceedings, (2) the Mortgaged Property is not in danger of being sold or
forfeited, (3) Borrower deposits, or causes Operator to deposit, with Lender
reserves sufficient to pay the contested Imposition, if requested by Lender, and
(4) Borrower furnishes whatever additional security is required in the
proceedings or is reasonably requested by Lender, which may include the delivery
to Lender of the reserves established by Borrower to pay the contested
Imposition.


(e)Borrower shall promptly deliver to Lender a copy of all Notices of, and
invoices for, Impositions, and if Borrower pays any Imposition directly,
Borrower shall promptly furnish to Lender receipts evidencing such payments.


17.LIENS; ENCUMBRANCES.


(a)Borrower shall not permit the grant, creation or existence of any mortgage,
deed of trust, deed to secure debt, security deed, security interest or other
lien or encumbrance (“Lien”) on the Mortgaged Property (other than the lien of
this Security Instrument, any tax liens which are imposed before payment is due,
or any subordinate liens which are approved by HUD and Lender), whether
voluntary, involuntary or by operation of law, and whether or not such Lien has
priority over the lien of this Security Instrument.


(b)Borrower shall not repay any HUD-approved subordinate Lien from proceeds of
the Loan other than from Surplus Cash or Residual Receipts (as both terms are
defined in the Borrower’s Regulatory Agreement), except in the case of a
subordinate Lien created in connection with an operating loss loan insured
pursuant to Section 223(d) of the National Housing Act or a supplement loan
insured pursuant to Section 241 of the National Housing Act.


18.PRESERVATION, MANAGEMENT AND MAINTENANCE OF THE

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 23 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




MORTGAGED PROPERTY. Borrower (a) shall not commit Waste, (b) shall not abandon
the Mortgaged Property, (c) shall restore or repair promptly, in a good and
workmanlike manner, any damaged part of the Mortgaged Property to the equivalent
of its original condition, or such other condition as Lender may approve in
writing, whether or not litigation or insurance proceeds or condemnation awards
are available to cover any costs of such restoration or repair, (d) shall keep
the Mortgaged Property in decent, safe, and sanitary condition and good repair,
including the replacement of Personalty and Fixtures with items of equal or
better function and quality, all in accordance with Program Obligations, (e)
shall provide for qualified management of the Mortgaged Property by a licensed
or otherwise qualified entity consistent with Program Obligations and/or any
governmental requirements pertaining to operation and licensure, (f) shall give
Notice to Lender of and, unless otherwise directed in writing by Lender, shall
appear in and defend, any action or proceeding that could impair the Mortgaged
Property, Lender’s security or Lender’s rights under this Security Instrument,
(g) shall not (and shall not permit any Operator, resident or other person to)
remove, demolish or alter the Mortgaged Property or any part of the Mortgaged
Property except that Borrower may dispose of obsolete or deteriorated Fixtures
or Personalty if the same are replaced with like items of the same or greater
quality or value, or make minor alterations which do not impair the Mortgaged
Property, and (h) so long as the Loan is insured or held by HUD, shall not
expend any Project funds except for Reasonable Operating Expenses and necessary
repairs and except as permitted by Program Obligations and the Borrower’s
Regulatory Agreement, without the prior written approval of HUD. Borrower shall
cause any operator, master tenant, management agent, as applicable, to comply
with the foregoing provisions (a) through (h). So long as the Loan is insured or
held by HUD, all expenses incurred by Borrower in connection with the Mortgaged
Property shall be incurred in compliance with Program Obligations.


19.PROPERTY AND LIABILITY INSURANCE.


(a)Borrower shall keep the Mortgaged Property insured at all times to the full
extent of Program Obligations, as they may be amended from time to time.
Further, Borrower shall keep the Mortgaged Property insured at all times against
such hazards as Lender may from time to time require, which insurance shall
include but not be limited to coverage against loss by fire and allied perils,
general boiler and machinery coverage, builders all-risk and business income
coverage. Lender’s insurance requirements may change from time to time
throughout the term of the Indebtedness. If Lender so requires, such insurance
shall also include sinkhole insurance, mine subsidence insurance, earthquake
insurance, and, if the Mortgaged Property does not conform to applicable zoning
or land use laws, building ordinance or law coverage. If any of the Improvements
are located in an area identified by the Federal Emergency Management Agency (or
any successor to that agency) as an area having special flood hazards, Borrower
shall maintain flood insurance covering the applicable Improvements in an amount
at least equal to its development or project cost (less estimated land cost) or
to the maximum limit of coverage made available with respect to the particular
type of property under the National Flood Insurance Act of 1968, as amended, or
its successor statute, whichever is less, provided that the amount of flood
insurance need not exceed the outstanding principal balance of the Note, and
flood insurance need not be maintained beyond

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 24 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




the term of the Note. If Lender determines that flood insurance has not been
obtained in the required amount, Lender must notify Borrower of Borrower’s
obligations to obtain the proper flood insurance. If Borrower does not obtain
such insurance within forty-five (45) days of the date of this notification,
Lender shall purchase such flood insurance on behalf of Borrower and may charge
Borrower for the cost of premiums and fees incurred by Lender in purchasing the
flood insurance.


(b)All premiums on insurance policies required under Section 19(a) shall be paid
in the manner provided in Section 7, unless Lender has designated in writing
another method of payment. All such policies shall also be in a form approved by
Lender. All policies of property damage insurance shall include a
non-contributing, non-reporting mortgage clause in a form approved by Lender,
and in favor of Lender (and HUD, as their interests appear) and shall name as
loss payee Lender, its successors and assigns. Lender shall have the right to
hold the original policies or duplicate original policies of all insurance
required by Section 19(a). Borrower shall promptly deliver to Lender a copy of
all renewal and other notices received by Borrower with respect to the policies
and all receipts for paid premiums. At least thirty (30) days prior to the
expiration date of a policy, Borrower shall deliver to Lender evidence of
continuing coverage in form satisfactory to Lender.


(c)Borrower shall maintain, or shall cause Operator to maintain, at all times
commercial general and professional liability insurance, workers’ compensation
insurance and such other liability, errors and omissions and fidelity insurance
coverages to the full extent of Program Obligations, as may be amended from time
to time. Further, Borrower shall maintain, or shall cause Operator to maintain,
at all times such coverages as Lender may from time to time require, or shall
require any appropriate party to maintain at all times commercial general
liability insurance, workers’ compensation insurance and such other liability,
errors and omissions and fidelity insurance coverages as Lender may from time to
time require or such other insurance coverage as required by Program
Obligations.


(d)All insurance policies and renewals of insurance policies required by this
Section 19 shall be in such amounts and for such periods as Lender may from time
to time require, and shall be issued by insurance companies satisfactory to
Lender and in accordance with Program Obligations. Lender shall have the right
to effect insurance in the event Borrower fails to comply with this Section.


(e)Borrower shall comply with all insurance requirements and shall not permit
any condition to exist on the Mortgaged Property that would invalidate any part
of any insurance coverage that this Security Instrument requires Borrower to
maintain.


(f)In the event of loss, Borrower shall give immediate written Notice to the
insurance carrier and to Lender. Borrower hereby authorizes and appoints Lender
as attorney-in-fact for Borrower to make proof of loss, to adjust and compromise
any claims under policies of property damage insurance, to appear in and
prosecute any action arising from such property damage

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 25 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




insurance policies, to collect and receive the proceeds of property damage
insurance, and to deduct from such proceeds Lender’s expenses incurred in the
collection of such proceeds. This power of attorney is coupled with an interest
and therefore is irrevocable. Borrower shall notify Lender of any payment
received from any insurer. Lender shall (1) hold the balance of such proceeds to
be used to reimburse Borrower for the cost of restoring and repairing the
Mortgaged Property to the equivalent of its original condition or to a condition
approved by Lender, or (2) apply the balance of such proceeds to the payment of
the Indebtedness, whether or not then due. To the extent Lender determines to
apply insurance proceeds to restoration, Lender shall do so in accordance with
Lender’s then-current policies relating to the restoration of casualty damage on
similar healthcare properties; provided that so long as the Loan is insured or
held by HUD, insurance proceeds shall be applied as approved by HUD and in
accordance with Program Obligations pursuant to Section 19(g) below.


(g)Lender shall not exercise its option to apply insurance proceeds to the
payment of the Indebtedness if all of the following conditions are met: (1) no
Event of Default (or any event which, with the giving of Notice or the passage
of time, or both, would constitute an Event of Default) has occurred and is
continuing; (2) Lender determines, in its discretion, that there will be
sufficient funds to complete the restoration; (3) Lender determines, in its
discretion, that the rental income from the Mortgaged Property after completion
of the restoration will be sufficient to meet all operating costs and other
expenses, Imposition Deposits, deposits to reserves and loan repayment
obligations relating to the Mortgaged Property; and (4) Lender determines, in
its discretion, that the restoration will be completed before the earlier of (A)
one year before the maturity date of the Note or (B) one year after the date of
the loss or casualty. Further, so long as the Loan is insured by HUD, Lender may
not exercise its option to apply insurance proceeds to the payment of the
Indebtedness without the prior written approval of HUD. If HUD fails to give its
approval to the use or application of such funds within sixty (60) days after
the written request by Lender, Lender may use or apply such funds for any of the
purposes specified herein without the approval of HUD.


(h)If the Mortgaged Property is sold at a foreclosure sale or Lender or HUD
acquire title to the Mortgaged Property, Lender and HUD, as applicable, shall
automatically succeed to all rights of Borrower in and to any insurance policies
and unearned insurance premiums and in and to the proceeds of property damage
insurance resulting from any damage to the Mortgaged Property prior to such sale
or acquisition.


20.CONDEMNATION.


(a)Borrower shall promptly notify Lender of any action or proceeding relating to
any condemnation or other taking, or conveyance in lieu thereof, of all or any
part of the Mortgaged Property, whether direct or indirect condemnation.
Borrower shall appear in and prosecute or defend any action or proceeding
relating to any condemnation unless otherwise directed by Lender in writing.
Borrower authorizes and appoints Lender as attorney-in-fact for Borrower to
commence, appear in and prosecute, in Lender’s or Borrower’s name, any action or
proceeding relating to any

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 26 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




condemnation and to settle or compromise any claim in connection with any
condemnation. This power of attorney is coupled with an interest and therefore
is irrevocable. However, nothing contained in this Section 20 shall require
Lender to incur any expense or take any action. Borrower hereby transfers and
assigns to Lender all right, title and interest of Borrower in and to any award
or payment with respect to (1) any condemnation, or any conveyance in lieu of
condemnation, and (2) any damage to the Mortgaged Property caused by
governmental action that does not result in a condemnation.


(b)All awards of compensation in connection with condemnation for public use of
or a taking of any of the Mortgaged Property shall be paid to Lender to be
applied (1) to fees, costs and expenses (including reasonable attorney’s fees)
incurred by Lender; and (2) to the amount due under the Note secured hereby in
(i) amounts equal to the next maturing installment or installments of principal
and (ii) with any balance to be credited to the next payment due under the Note.
After payment to Lender of all fees, costs and expenses (including reasonable
attorney’s fees) incurred by Lender under this Section 20, all awards of damages
in connection with any condemnation for public use of or damage to the Mortgaged
Property, shall be paid to Lender to be applied to an account held for and on
behalf of Borrower, which account shall, at the option of Lender, either be
applied to the amount due under the Note as specified in the preceding sentence,
or be disbursed for the restoration. No amount applied to the reduction of the
principal amount due in accordance with this Section 20(b) shall be considered
an optional prepayment as the term is used in this Security Instrument and the
Note secured hereby, nor relieve Borrower from making regular monthly payments
commencing on the first day of the first month following the date of receipt of
the award. Lender is hereby authorized in the name of Borrower to execute and
deliver necessary releases or approvals or to appeal from such awards.


21.TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.


(a)So long as the Loan is insured or held by HUD, unless permitted by Program
Obligations, Borrower shall not convey, assign, transfer, pledge, hypothecate,
encumber or otherwise dispose of the Mortgaged Property or any interest therein
or permit the conveyance, assignment or transfer of any interest in Borrower (if
the effect of such conveyance, assignment or transfer is the creation or
elimination of a Principal) unless permitted by Program Obligations. Borrower
need not obtain the prior written approval of HUD for: (i) conveyance of the
Mortgaged Property at a judicial or non-judicial foreclosure sale under this
Security Instrument; (ii) inclusion of Mortgaged Property in a bankruptcy estate
by operation of law under the United States Bankruptcy Code; (iii) acquisition
of an interest by inheritance or by court decree, or (iv) other transfers
permitted by Program Obligations.


(b)If the Loan is no longer insured or held by HUD, Borrower shall not convey,
assign, transfer, pledge, hypothecate, encumber or otherwise dispose of the
Mortgaged Property or any

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 27 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




interest therein or permit the conveyance, assignment or transfer of any
interest in Borrower without the prior written approval of Lender in its sole
discretion.


22.EVENTS OF DEFAULT. The occurrence of any one or more of the following shall
constitute either a “Monetary Event of Default” or a “Covenant Event of Default”
under this Security Instrument:


(a)Monetary Event of Default: Any failure by Borrower to pay or deposit when due
any amount required by the Note or Section 7(a) or (b) of this Security
Instrument.


(b)Covenant Events of Default shall include:


(1)
fraud or material misrepresentation or material omission by Borrower, any of its
officers, directors, trustees, general partners, members, managers or any
guarantor in connection with (i) the Loan Application for or creation of the
Indebtedness, (ii) any financial statements, or other report or information
provided to Lender or any governmental entity during the term of the
Indebtedness, or (iii) any request for Lender’s consent to any proposed action
under this Security Instrument or the Note;



(2)
the commencement of a forfeiture action or proceeding, whether civil or
criminal, which, in Lender’s reasonable judgment, could result in a forfeiture
of the Mortgaged Property or otherwise materially impair the lien created by
this Security Instrument or Lender’s interest in the Mortgaged Property;



(3)
any material failure by Borrower to perform or comply with any of its
obligations under this Security Instrument (other than those otherwise specified
in this Section 22), as and when required, which continues for a period of
thirty (30) calendar days after Notice of such failure by Lender to Borrower,
Lender shall extend such 30-day period by such time as Lender reasonably
determines is necessary to correct the failure for so long as Lender determines,
in its discretion, that: (i) Borrower is timely satisfying all payment
obligations in the Loan Documents; (ii) none of the Permits and Approvals is at
substantial and imminent risk of being terminated; (iii) such failure cannot
reasonably be corrected during such 30-day period, but can reasonably be
corrected in a timely manner, and (iv) Borrower commences to correct such
failure, or cause such correction to be commenced, during such 30-day period and
thereafter diligently and continuously proceeds to correct, or cause correction
of, such failure. However, no such Notice shall apply in the case of any such
material failure which could, in Lender’s judgment, absent immediate exercise by
Lender of a right or remedy under this Security Instrument, result in harm to
Lender or impairment of the Note


{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 28 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




or this Security Instrument;


(4)
so long as the Loan is insured or held by HUD, any failure by Borrower to
perform any of its obligations as and when required under the Borrower’s
Regulatory Agreement, which failure continues beyond the applicable cure period,
if any, specified in the Borrower’s Regulatory Agreement; however, violations
under the terms of the Borrower’s Regulatory Agreement may only be treated as a
default under this Security Instrument if HUD requests Lender to treat them as
such; and,



(5)
so long as the Loan is insured or held by HUD, any Event of Default pursuant to
the Operator’s Regulatory Agreement, provided that such Event of Default
pursuant to the Operator’s Regulatory Agreement may only be treated as a default
under this Security Instrument if HUD requests Lender to treat it as such.



(c)Lender shall deliver to the Principal(s) of Borrower, Notice, as provided in
Section 31, within five (5) Business Days in each case where Lender has
delivered Notice to Borrower of an Event of Default, in order to provide the
Principal(s) an opportunity to cure either a Monetary Event of Default or a
Covenant Event of Default.


23.REMEDIES CUMULATIVE. Each right and remedy provided in this Security
Instrument is distinct from all other rights or remedies under this Security
Instrument, the Note, or so long as the Loan is insured or held by HUD, HUD’s
remedies under the Borrower’s Regulatory Agreement or afforded by applicable
law, and each shall be cumulative and may be exercised concurrently,
independently, or successively, in any order.


24.FORBEARANCE.


(a)So long as the Loan is insured by HUD, Lender shall not without obtaining the
prior written consent of HUD, take any of the following actions: extend the time
for payment of all or any part of the Indebtedness; reduce the payments due
under this Security Instrument or the Note; release anyone liable for the
payment of any amounts under this Security Instrument or the Note; accept a
renewal of the Note; modify the terms and time of payment of the Indebtedness;
join in any extension or subordination agreement; release any Mortgaged
Property; take or release other or additional security; modify the rate of
interest or period of amortization of the Note or change the amount of the
monthly installments payable under the Note; and otherwise modify this Security
Instrument or the Note. However, if the Contract of Insurance has been
terminated, Lender may (but shall not be obligated to) agree with Borrower to
any of the aforementioned actions in this Section and Lender shall not have to
give Notice to or obtain the consent of any guarantor or third-party obligor.


(b)Any forbearance by Lender in exercising any right or remedy under the Note,
this

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 29 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




Security Instrument, or any other Loan Document or otherwise afforded by
applicable law, shall not be a waiver of or preclude the exercise of any right
or remedy. The acceptance by Lender of payment of all or any part of the
Indebtedness after the due date of such payment, or in an amount that is less
than the required payment, shall not be a waiver of Lender’s right to require
prompt payment when due of all other payments on account of the Indebtedness or
to exercise any right or remedy for any failure to make prompt payment.
Enforcement by Lender of any security for the Indebtedness shall not constitute
an election by Lender of remedies so as to preclude the exercise of any other
right available to Lender. Lender’s receipt of any proceeds or awards under
Section 19 and Section 20 shall not operate to cure or waive any Event of
Default.


25.LOAN CHARGES. If any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower in connection with the Loan is
interpreted so that any interest or other charge provided for in any Loan
Document, whether considered separately or together with other charges provided
for in any Loan Document, violates that law, and Borrower is entitled to the
benefit of that law, that interest or charge is hereby reduced to the extent
necessary to eliminate that violation. The amounts, if any, previously paid to
Lender in excess of the permitted amounts shall be applied by Lender to reduce
the principal of the Indebtedness. For the purpose of determining whether any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower has been violated, all Indebtedness that constitutes
interest, as well as all other charges made in connection with the Indebtedness
that constitute interest, shall be deemed to be allocated and spread ratably
over the stated term of the Note. Unless otherwise required by applicable law,
such allocation and spreading shall be effected in such a manner that the rate
of interest so computed is uniform throughout the stated term of the Note.


26.WAIVER OF STATUTE OF LIMITATIONS. To the extent permitted by law, Borrower
hereby waives the right to assert any statute of limitations as a bar to the
enforcement of the lien of this Security Instrument or to any action brought to
enforce any of the Loan Documents.


27.WAIVER OF MARSHALLING. Notwithstanding the existence of any other security
interests in the Mortgaged Property held by Lender or by any other party, Lender
shall have the right to determine the order in which any or all of the Mortgaged
Property shall be subjected to the remedies provided in this Security Instrument
and the Note or applicable law. Lender shall have the right to determine the
order in which any or all portions of the Indebtedness are satisfied from the
proceeds realized upon the exercise of such remedies. Borrower and any party who
now or in the future acquires a security interest in the Mortgaged Property and
who has actual or constructive notice of this Security Instrument waives any and
all right to require the marshalling of assets or to require that any of the
Mortgaged Property be sold in the inverse order of alienation or that any of the
Mortgaged Property be sold in parcels or as an entirety in connection with the
exercise of any of the remedies permitted by applicable law or provided in this
Security Instrument.



{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 30 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




28.FURTHER ASSURANCES. Borrower shall execute, acknowledge, and deliver, at its
sole cost and expense, all further acts, deeds, conveyances, assignments,
estoppel certificates, financing statements, transfers and assurances as Lender
may require from time to time in order to better assure, grant, and convey to
Lender the rights intended to be granted, now or in the future, to Lender under
this Security Instrument and the Note.


29.ESTOPPEL CERTIFICATE. Within ten (10) days after a request from Lender,
Borrower shall deliver to Lender a written statement, signed and acknowledged by
Borrower, certifying to Lender or any person designated by Lender, as of the
date of such statement, (a) that the Note, (so long as the Loan is insured by
HUD, the Borrower’s Regulatory Agreement) and this Security Instrument are
unmodified and in full force and effect (or, if there have been modifications,
that the Note, (so long as the Loan is insured by HUD, the Borrower’s Regulatory
Agreement) and this Security Instrument are in full force and effect as modified
and setting forth such modifications); (b) the unpaid principal balance of the
Note; (c) the date to which interest under the Note has been paid; (d) that
Borrower is not in default in paying the Indebtedness or in performing or
observing any of the covenants or agreements contained in this Security
Instrument, and the Note and (so long as the Loan is insured or held by HUD, the
Borrower’s Regulatory Agreement) (or, if Borrower is in default, describing such
default in reasonable detail); (e) whether or not there are then existing any
setoffs or defenses known to Borrower against the enforcement of any right or
remedy of Lender under the Note, (so long as the Loan is insured or held by HUD,
the Borrower’s Regulatory Agreement) and this Security Instrument; and (f) any
additional facts requested by Lender.


30.GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.


(a)This Security Instrument and the Note, if it does not itself expressly
identify the law that is to apply to it, shall be governed by the laws of the
Property Jurisdiction, except so long as the Loan is insured or held by HUD and
solely as to rights and remedies of HUD as such local or state laws may be
preempted by federal law.


(b)Borrower agrees that any controversy arising under or in relation to the Note
or this Security Instrument shall be litigated exclusively in the Property
Jurisdiction except as, so long as the Loan is insured or held by HUD and,
solely as to rights and remedies of HUD, federal jurisdiction may be appropriate
pursuant to any federal requirements. The State courts, and with respect to
HUD’s rights and remedies, federal courts and Governmental Authorities in the
Property Jurisdiction shall have exclusive jurisdiction over all controversies
which shall arise under or in relation to the Note, any security for the
Indebtedness, or this Security Instrument. Borrower irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise.


31.NOTICE.



{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 31 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




(a)All Notices under or concerning this Security Instrument shall be in writing.
Each Notice shall be addressed to the intended recipients at their respective
addresses set forth in this Security Instrument , and shall be deemed given on
the earliest to occur of (1) the date when the Notice is received by the
addressee; (2) the first or second Business Day after the Notice is delivered to
a recognized overnight courier service, with arrangements made for payment of
charges for next or second Business Day delivery, respectively; or (3) the third
Business Day after the Notice is deposited in the United States mail with
postage prepaid, certified mail, return receipt requested. Failure of Lender to
send Notice to Borrower or its Principal(s) shall not prevent the exercise of
Lender’s rights or remedies under this Security Instrument or under the Loan
Documents.


(b)Any party to this Security Instrument may change the address to which Notices
intended for it are to be directed by means of Notice given to the other party
in accordance with this Section 31. Each party agrees that it shall not refuse
or reject delivery of any Notice given in accordance with this Section 31, that
it shall acknowledge, in writing, the receipt of any Notice upon request by the
other party and that any Notice rejected or refused by it shall be deemed for
purposes of this Section 31 to have been received by the rejecting party on the
date so refused or rejected, as conclusively established by the records of the
U.S. Postal Service or the courier service.


(c)Any Notice under the Note which does not specify how Notice is to be given
shall be given in accordance with this Section 31.


 
BORROWER:
Glenvue H&R Property Holdings, LLC
 
 
1145 Hembree Rd.
 
 
Roswell, GA 30076
 
 
Attention: Manager
 
 
 
 
LENDER:
Housing & Healthcare Finance, LLC
 
 
2 Wisconsin Circle, Ste. 540
 
 
Chevy Chase, Maryland 20815
 
 
Attention: Erik Lindenauer, Director







32.SALE OF NOTE; CHANGE IN SERVICER. The Note or a partial interest in the Note
(together with this Security Instrument) may be sold one or more times without
prior Notice to Borrower. A sale may result in a change of the loan servicer.
There also may be one or more changes of the loan servicer unrelated to a sale
of the Note. If there is a sale or transfer of all or a partial interest in the
Note or a change of the loan servicer, Lender shall be responsible for ensuring
that Borrower is given Notice of the sale, transfer and/or change.

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 32 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------






33.SINGLE ASSET BORROWER. Until the Indebtedness is paid in full or unless
otherwise approved in writing by HUD so long as the Loan is insured or held by
HUD, (a) Borrower shall be a single purpose entity and shall maintain the assets
of the Mortgaged Property in segregated accounts in accordance with the
Borrower’s Regulatory Agreement and Program Obligations and (b) Borrower (1)
shall not acquire any real or personal property other than the Mortgaged
Property and personal property related to the operation and maintenance of the
Mortgaged Property, and so long as the Loan is insured or held by HUD, except
pursuant to the Borrower’s Regulatory Agreement and Program Obligations and (2)
shall not own or operate any business other than the ownership, management
and/or operation of the Mortgaged Property, and so long as the Loan is insured
or held by HUD, except pursuant to the Borrower’s Regulatory Agreement and
Program Obligations.


34.SUCCESSORS AND ASSIGNS BOUND. This Security Instrument shall bind, and the
rights granted by this Security Instrument shall inure to, the respective
successors and assigns of Lender and Borrower.


35.JOINT AND SEVERAL LIABILITY. If more than one entity signs this Security
Instrument as Borrower, the obligations of such entities shall be joint and
several.


36.RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.


(a)The relationship between Lender and Borrower shall be solely that of creditor
and debtor, respectively, and nothing contained in this Security Instrument
shall create any other relationship between Lender and Borrower.


(b)No creditor of any party to this Security Instrument and no other person (the
term “person” includes, but is not limited to, any commercial or governmental
entity or institution) shall be a third party beneficiary of this Security
Instrument, the Note, or so long as the Loan is insured or held by HUD , the
Borrower’s Regulatory Agreement. Without limiting the generality of the
preceding sentence, (1) any servicing arrangement between Lender and any loan
servicer for loss sharing or interim advancement of funds shall constitute a
contractual obligation of such loan servicer that is independent of the
obligation of Borrower for the payment of the Indebtedness, (2) Borrower shall
not be a third party beneficiary of any servicing arrangement, and (3) no
payment by the loan servicer under any servicing arrangement shall reduce the
amount of the Indebtedness.


37.SEVERABILITY; AMENDMENTS. The invalidity or unenforceability of any provision
of this Security Instrument shall not affect the validity or enforceability of
any other provision, and all other provisions shall remain in full force and
effect. This Security Instrument contains the entire agreement among the parties
as to the rights granted and the obligations assumed in this Security
Instrument. This Security Instrument may not be amended or modified except by a
writing signed by the party against whom enforcement is sought.

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 33 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------






38.RULES OF CONSTRUCTION. The captions and headings of the Sections of this
Security Instrument are for convenience only and shall be disregarded in
construing this Security Instrument. Any reference in this Security Instrument
to an “Exhibit” or a “Section” shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an Exhibit attached to this Security
Instrument or to a Section of this Security Instrument. All Exhibits attached to
or referred to in this Security Instrument are incorporated by reference into
this Security Instrument. Use of the singular in this Security Instrument
includes the plural and use of the plural includes the singular. As used in this
Security Instrument, the term “including” means “including, but not limited to.”


39.LOAN SERVICING. All actions regarding the servicing of the Note, including
the collection of payments, the giving and receipt of Notice, inspections of the
Mortgaged Property, inspections of books and records, and the granting of
consents and approvals, may be taken by the loan servicer unless Borrower
receives Notice to the contrary. If Borrower receives conflicting Notices
regarding the identity of the loan servicer or any other subject, any such
Notice from Lender shall govern; provided that so long as the Loan is insured or
held by HUD, if Borrower receives conflicting Notice regarding the identity of
the loan servicer or any other subject, any such Notice from Lender shall govern
unless there is a Notice from HUD and, in all cases, any Notice from HUD governs
notwithstanding any Notice from any other party.


40.DISCLOSURE OF INFORMATION. To the extent permitted by law, Lender may furnish
information regarding Borrower or the Mortgaged Property to third parties with
an existing or prospective interest in the servicing, enforcement, evaluation,
performance, purchase or securitization of the Indebtedness, including but not
limited to trustees, master servicers, special servicers, rating agencies, and
organizations maintaining databases on the underwriting and performance of
healthcare mortgage loans.


41.NO CHANGE IN FACTS OR CIRCUMSTANCES. Borrower certifies that all information
in the application for the Loan submitted to Lender (the “Loan Application”) and
in all financial statements, rent rolls, reports, certificates and other
documents submitted in connection with the Loan Application are complete and
accurate in all material respects and that there has been no material adverse
change in any fact or circumstance that would make any such information
incomplete or inaccurate. The submission of false or incomplete information
shall be a Covenant Event of Default.


42.ESTOPPEL. The Lender is not the agent of HUD. Any action by Lender in
exercising any right or remedy under this Security Instrument shall not be a
waiver or preclude the exercise by HUD of any right or remedy which HUD might
have under the Borrower’s Regulatory Agreement or other Program Obligations.


43.ACCELERATION; REMEDIES. If a Monetary Event of Default occurs and is
continuing for a period of thirty (30) days, Lender, at Lender’s option, may
declare the Indebtedness

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 34 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




to be immediately due and payable without further demand, and may invoke the
power of sale and any other remedies permitted by applicable law or provided in
this Security Instrument or in the Note. Following a Covenant Event of Default,
Lender, at Lender’s option, but so long as the Loan is insured or held by HUD,
only after receipt of the prior written approval of HUD, may declare the
Indebtedness to be immediately due and payable without further demand, and may
invoke the power of sale and any other remedies permitted by applicable law or
provided in this Security Instrument or in the Note, or seek the appointment of
a receiver for the Healthcare Facility. Borrower acknowledges that the power of
sale granted in this Security Instrument may be exercised by Lender without
prior judicial hearing. Lender shall be entitled to collect all costs and
expenses incurred in pursuing such remedies, including reasonable attorneys’
fees (including but not limited to appellate litigation), costs of documentary
evidence, abstracts and title reports.


44.FEDERAL REMEDIES. In addition to any rights and remedies set forth in the
Borrower’s Regulatory Agreement, HUD has rights and remedies under federal law
so long as HUD is the insurer or holder of the Loan, including but not limited
to the right to foreclose pursuant to the Multifamily Mortgage Foreclosure Act
of 1981, 12 U.S.C. 3701 et seq., as amended, when HUD is the holder of the Note.


45.REMEDIES FOR WASTE. In addition to any other rights and remedies set forth in
the Note and this Security Instrument or those available under applicable law,
including exemplary damages where permitted, the following remedies for Waste by
Borrower are available to Lender as necessary to give complete redress to Lender
for Lender’s loss or damage:


(a)the exercise of the remedies available to Lender during the existence of a
Covenant Event of Default, as set forth in Section 43 of this Security
Instrument;


(b)an injunction prohibiting future Waste or requiring correction of Waste
already committed, but only to the extent that Waste has impaired or threatens
to impair Lender’s security; and


(c)recovery of damages, limited by the amount of Waste, to the extent that Waste
has impaired Lender’s security. So long as the Loan is insured or held by HUD,
any recovery of damages by Lender or HUD for Waste shall be applied, at the sole
discretion of HUD, (1) to fees, costs and expenses (including reasonable
attorneys’ fees) incurred by Lender; (2) to remedy Waste of the Mortgaged
Property, (3) to the Indebtedness or (4) for any other purpose designated by
HUD.


46.TERMINATION OF HUD RIGHTS AND REFERENCES. At such time as HUD no longer
insures or holds the Note, (a) all rights and responsibilities of HUD shall
conclude, all mortgage insurance and references to mortgage insurance premiums,
all references to HUD, Ginnie Mae and Program Obligations and related terms and
provisions shall cease, and all rights and obligations of HUD shall terminate;
(b) all obligations and responsibilities of Borrower to HUD

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 35 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




shall likewise terminate; and (c) all obligations and responsibilities of Lender
to HUD shall likewise terminate; provided, however, nothing contained in this
Section 46, shall in any fashion discharge Borrower from any obligations to HUD
under the Borrower’s Regulatory Agreement or Program Obligations or Lender from
any obligations to HUD under Program Obligations, which occurred prior to
termination of the Contract of Insurance. The provisions of this Section 46
shall be given effect automatically upon the termination of the Contract of
Insurance or the transfer of this Security Instrument by HUD to another party,
provided that upon the request of Borrower, Lender or the party to whom this
Security Instrument has been transferred, at no cost to HUD, HUD shall execute
such documents as may be reasonably requested to confirm the provisions of this
Section 46.


47.CONSTRUCTION FINANCING [IF APPLICABLE]. The Indebtedness represents funds to
be used in the construction of certain Improvements on the Land, in accordance
with the Building Loan Agreement which is incorporated herein by reference to
the same extent and effect as if fully set forth and made herein (provided,
however, that if and to the extent that the Building Loan Agreement is
inconsistent herewith, this Security Instrument shall govern). If the
construction of the Improvements to be made pursuant to the Building Loan
Agreement are not made in accordance with the terms of said Building Loan
Agreement, or Borrower otherwise defaults under the Building Loan Agreement,
Lender, after due Notice to Borrower, or any subsequent owner, is hereby vested
with full and complete authority to enter upon the Land to employ watchmen to
protect such Improvements from depredation or injury and to preserve and protect
the Personalty therein, to continue any and all outstanding contracts for the
erection and completion of said Improvements, to make and enter into any
contracts and obligations wherever necessary, either in its own name or in the
name of Borrower, or other owner, and to pay and discharge all debts,
obligations, and liabilities incurred thereby. All such sums so advanced by
Lender (exclusive of advances of the principal of the Indebtedness) shall be
added to the principal of the Indebtedness secured hereby and all shall be
secured by this Security Instrument and shall be due and payable on demand with
interest at the rate provided in the Note, but no such advances shall be insured
unless same are specifically approved by HUD prior to the making thereof. The
Indebtedness shall, at the option of Lender or holder of this Security
Instrument and the Note, become due and payable on the failure of Borrower, or
other owner, to keep and perform any of the covenants, conditions and agreements
of the Building Loan Agreement. This covenant shall be terminated upon the
completion of the Improvements to the satisfaction of Lender and the making of
the final advance as provided in the Building Loan Agreement.


48.ENVIRONMENTAL HAZARDS.


(a)Definitions:


(1)
“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated


{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 36 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




biphenyls (“PCBs”) and compounds containing them; lead and lead-based paint;
asbestos or asbestos-containing materials in any form that is or could become
friable; underground or above-ground storage tanks, whether empty or containing
any substance; any substance the presence of which on the Mortgaged Property is
prohibited by any Governmental Authority; any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” toxic pollutant,” “contaminant,” or “pollutant” within the meaning
of any Hazardous Materials Law.


(2)
“Hazardous Materials Laws” means all federal, state, and local laws, ordinances
and regulations and standards, rules, policies and other governmental
requirements, administrative rulings and court judgments and decrees in effect
now or in the future and including all amendments that relate to Hazardous
Materials and apply to Borrower or to the Mortgaged Property. Hazardous
Materials Laws include, but are not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. Section 9601, et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., the
Toxic Substance Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water
Act, 33 U.S.C. Section 1251, et seq., and the Hazardous Materials Transportation
Act, 49 U.S.C. Section 5101, et seq., and their state analogs.



(3)
“Environmental Permit” means any permit, license, or other authorization issued
under any Hazardous Materials Law with respect to any activities or businesses
conducted on or in relation to the Mortgaged Property.



(b)Except for (1) matters covered by a written program of operations and
maintenance approved in writing by Lender (“O&M Program”), (2) matters described
in subsection (c) of this Section 48; or (3) (for so long as the Loan is insured
or held by HUD) matters covered by Program Obligations that may differ from this
Section 48 (with respect to lead based paint requirements, for example),
Borrower shall not cause or permit any of the following:


(i)
any occurrence or condition on the Mortgaged Property or any other property of
Borrower that is adjacent to the Mortgaged Property, which occurrence or
condition is or may be in violation of Hazardous Materials Laws; or



(ii)
any violation of or noncompliance with the terms of any Environmental


{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 37 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




Permit with respect to the Mortgaged Property or any property of Borrower that
is adjacent to the Mortgaged Property.


The matters described in clauses (i) and (ii) above are referred to collectively
in this Section 48 as “Prohibited Activities or Conditions”.


(c)Prohibited Activities or Conditions shall not include the safe and lawful use
and storage of quantities of (1) supplies, cleaning materials and petroleum
products customarily used in the operation and maintenance of comparable
healthcare properties, (2) cleaning materials, personal grooming items and other
items sold in containers for consumer use and used by residents and occupants of
residential dwelling units in the Mortgaged Property; and (3) petroleum products
used in the operation and maintenance of motor vehicles and motor-operated
equipment from time to time located on the Mortgaged Property’s parking areas,
so long as all of the foregoing are used, stored, handled, transported and
disposed of in compliance with Hazardous Materials Laws.


(d)Borrower shall take all commercially reasonable actions (including the
inclusion of appropriate provisions in any Leases executed after the date of
this Security Instrument) to prevent its employees, agents, and contractors, and
all residents and other occupants from causing or permitting any Prohibited
Activities or Conditions. Borrower shall not lease or allow the sublease or use
of all or any portion of the Mortgaged Property to any resident or sublessee for
nonresidential use by any user that, in the ordinary course of its business,
would cause or permit any Prohibited Activities or Conditions.


(e)If an O&M Program has been established with respect to Hazardous Materials,
Borrower shall comply in a timely manner with, and cause all employees, agents,
and contractors of Borrower and any other persons encompassed by the O&M Program
and present on the Mortgaged Property to comply with the O&M Program. All costs
of performance of Borrower’s obligations under any O&M Program shall be paid by
Borrower, and Lender’s out-of-pocket costs incurred in connection with the
monitoring and review of the O&M Program and Borrower’s performance shall be
paid by Borrower upon demand by Lender. Any such out-of-pocket costs of Lender
which Borrower fails to pay promptly shall become an additional part of the
Indebtedness as provided in Section 13; provided that so long as the Loan is
insured by HUD, no advances made by Lender under this subsection (e) shall
become an additional part of the Indebtedness unless such advances receive the
prior written approval of HUD and provided further that unless approved by HUD,
Lender shall have no obligation to make any such advances.


(f)Borrower represents and warrants to Lender that, except as previously
disclosed by Borrower to Lender in writing:


(1)
Borrower has not at any time engaged in, caused or permitted any Prohibited
Activities or Conditions;


{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 38 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------






(2)
to the best of Borrower’s knowledge after reasonable and diligent inquiry, no
Prohibited Activities or Conditions exist or have existed;



(3)
the Mortgaged Property does not now contain any underground storage tanks, and,
to the best of Borrower’s knowledge after reasonable and diligent inquiry, the
Mortgaged Property has not contained any underground storage tanks in the past.
If there is an underground storage tank located on the Mortgaged Property that
has been previously disclosed by Borrower to Lender in writing, that tank
complies with all requirements of Hazardous Materials Laws;



(4)
Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous Materials. Without
limiting the generality of the foregoing, Borrower has obtained all
Environmental Permits required for the operation of the Mortgaged Property in
accordance with Hazardous Materials Laws now in effect and all such
Environmental Permits are in full force and effect; no event has occurred with
respect to the Mortgaged Property that constitutes, or with the passing of time
or the giving of Notice would constitute, noncompliance with the terms of any
Environmental Permit;



(5)
to the best of Borrower’s knowledge after reasonable and diligent inquiry, there
are no actions, suits, claims or proceedings, pending or threatened, that
involve the Mortgaged Property and allege, arise out of, or relate to any
Prohibited Activities or Conditions; and



(6)
Borrower has not received any complaint, order, notice of violation or other
communication from any Governmental Authority with regard to air emissions,
water discharges, noise emissions or Hazardous Materials, or any other
environmental, health or safety matters affecting the Mortgaged Property or any
other property of Borrower that is adjacent to the Mortgaged Property that have
not previously been resolved legally.



The representations and warranties in this Section 48 shall be continuing
representations and warranties that shall be deemed to be made by Borrower
throughout the term of the Loan, until the Indebtedness has been paid in full.


(g)Borrower shall promptly notify Lender in writing upon the occurrence of any
of the following events:


(1)
Borrower’s discovery of any Prohibited Activities or Conditions;




{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 39 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




(2)
Borrower’s receipt of or knowledge of any complaint, order, notice of violation
or other communication from any Governmental Authority or other person with
regard to present or future alleged Prohibited Activities or Conditions or any
other environmental, health or safety matters affecting the Mortgaged Property
or any other property of Borrower that is adjacent to the Mortgaged Property;
and



(3)
any representation or warranty in this Section 48 becoming untrue after the date
of this Security Instrument.



Any such Notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Security Instrument, the Note, or any other
Loan Document.


(h)Borrower shall pay promptly the costs of any environmental inspections, tests
or audits (“Environmental Inspections”) required by Lender in connection with
any foreclosure or deed in lieu of foreclosure, or as a condition of Lender’s
consent to any transfer under Section 21, or required by Lender following a
reasonable determination by Lender that Prohibited Activities or Conditions may
exist. Any such costs incurred by Lender (including the fees and out-of-pocket
costs of attorneys and technical consultants whether incurred in connection with
any judicial (appellate or otherwise) or administrative process or otherwise)
which Borrower fails to pay promptly shall become an additional part of the
Indebtedness as provided in Section 13; provided that so long as the Loan is
insured by HUD, no advances made by Lender under this subsection (h) shall
become an additional part of the Indebtedness unless such advances receive the
prior written approval of HUD and provided further that unless approved by HUD,
Lender shall have no obligation to make such further advances. The results of
all Environmental Inspections made by Lender shall at all times remain the
property of Lender and Lender shall have no obligation to disclose or otherwise
make available to any party other than Borrower, and so long as the Loan is
insured by HUD, to HUD, such results or any other information obtained by Lender
in connection with its Environmental Inspections. Lender hereby reserves the
right, and Borrower hereby expressly authorizes Lender, to make available to any
party, including any prospective bidder at a foreclosure sale of the Mortgaged
Property, the results of any Environmental Inspections made by Lender with
respect to the Mortgaged Property. Borrower consents to Lender notifying any
party (either as part of a notice of sale or otherwise) of the results of any of
Lender’s Environmental Inspections. Borrower acknowledges that Lender cannot
control or otherwise assure the truthfulness or accuracy of the results of any
of its Environmental Inspections and that the release of such results to
prospective bidders at a foreclosure sale of the Mortgaged Property may have a
material and adverse effect upon the amount which a party may bid at such sale.
Borrower agrees that Lender shall have no liability whatsoever as a result of
delivering the results of any of its Environmental Inspections to any third
party, and Borrower hereby releases and forever discharges Lender from any and
all claims, damages, or causes of action, arising out of, connected with or
incidental to the results of, the delivery of any of Lender’s Environmental
Inspections.



{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 40 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




(i)If any investigation, site monitoring, containment, clean-up, restoration or
other remedial work (“Remedial Work”) is necessary to comply with any Hazardous
Materials Law that has or acquires jurisdiction over the Mortgaged Property or
the use, operation or improvement of the Mortgaged Property under any Hazardous
Materials Law, Borrower shall, by the earlier of (1) the applicable deadline
required by the Hazardous Materials Law or (2) thirty (30) days after Notice
from Lender demanding such action, begin performing the Remedial Work, and
thereafter diligently prosecute it to completion, and shall in any event
complete the work by the time required by applicable Hazardous Materials Law. If
Borrower fails to begin on a timely basis or diligently prosecute any required
Remedial Work, Lender may, at its option, cause the Remedial Work to be
completed, in which case Borrower shall reimburse Lender on demand for the cost
of doing so. So long as the Loan is insured by HUD, no advances made by Lender
under this subsection (i) shall become part of the Indebtedness as provided in
Section 13 unless such advances receive the prior written approval of HUD and
provided further that unless approved by HUD, Lender shall have no obligation to
make any such advances.


(j)Borrower shall cooperate with any inquiry by any Governmental Authority and
shall comply with any governmental or judicial order which arises from any
alleged Prohibited Activities or Conditions.


(k)Borrower shall indemnify [if Borrower is located in a state that requires an
indemnification agreement separate and apart from this Security Instrument,
Borrower shall provide said indemnification agreement to Lender], hold harmless
and defend (1) Lender, (2) any prior owner or holder of the Note, (3) the loan
servicer, (4) any prior loan servicer, (5) the officers, directors,
shareholders, partners, employees and trustees of any of the foregoing, and (6)
the heirs, legal representatives, successors and assigns of each of the
foregoing (each an “Indemnitee”, and collectively, “Indemnitees”) from and
against all proceedings, claims, damages, penalties and costs (whether initiated
or sought by Governmental Authorities or private parties), including fees and
out of pocket expenses of attorneys and expert witnesses, investigatory fees,
and remediation costs, whether incurred in connection with any judicial
(including appellate) or administrative process or otherwise, arising directly
or indirectly from any of the following except where the Mortgaged Property
became contaminated subsequent to any transfer of ownership which was approved
in writing by Lender (and so long as the Loan is insured or held by HUD, by
HUD), provided such transferee assumes in writing all obligations of Borrower
with respect to Prohibited Activities or Conditions:


(i)
any breach of any representation or warranty of Borrower in this Section 48;



(ii)
any failure by Borrower to perform or comply with any of its obligations under
this Section 48;



(iii)
the existence or alleged existence of any Prohibited Activities or Conditions;


{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 41 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------






(iv)
the actual or alleged violation of any Hazardous Materials Law.



(l)Counsel selected by Borrower to defend Indemnitees shall be subject to the
approval of those Indemnitees. However, any Indemnitee may elect to defend any
claim or legal or administrative proceeding at Borrower’s expense.


(m)Borrower shall not, without the prior written consent of those Indemnitees
who are named as parties to a claim or legal or administrative proceeding
(“Claim”), settle or compromise the Claim if the settlement (1) results in the
entry of any judgment that does not include as an unconditional term the
delivery by the claimant or plaintiff to Lender of a written release of those
Indemnitees, satisfactory in form and substance to Lender; or (2) may materially
and adversely affect Lender, as determined by Lender in its discretion.


(n)Borrower’s obligation to indemnify the Indemnitees shall not be limited or
impaired by any of the following, or by any failure of Borrower or any guarantor
to receive Notice of or consideration for any of the following:


(1)
any amendment or modification of any Loan Document;



(2)
any extensions of time for performance required by any Loan Document;



(3)
the accuracy or inaccuracy of any representations and warranties made by
Borrower under this Security Instrument or any other Loan Document;



(4)
the release of Borrower or any other person, by Lender or by operation of law,
from performance of any obligation under any Loan Document;



(5)
the release or substitution in whole or in part of any security for the
Indebtedness; and



(6)
Lender’s failure to properly perfect any lien or security interest

given as security for the Indebtedness.


(o)Borrower shall, at its own cost and expense, do all of the following:


(1)
pay or satisfy any judgment or decree that may be entered against any Indemnitee
or Indemnitees in any legal or administrative proceeding incident to any matters
against which Indemnitees are entitled to be indemnified under this Section 48;



(2)
reimburse Indemnitees for any expenses paid or incurred in connection with any
matters against which Indemnitees are entitled to be indemnified under this
Section 48; and




{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 42 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




(3)
reimburse Indemnitees for any and all expenses, including fees and out-of-pocket
expenses of attorneys and expert witnesses, paid or incurred in connection with
the enforcement by Indemnitees of their rights under this Section 48, or in
monitoring and participating in any legal (including appellate) or
administrative proceeding.



(p)In any circumstances in which the indemnity under this Section 48 applies,
Lender may employ its own legal counsel and consultants to prosecute, defend or
negotiate any claim or legal or administrative proceeding and Lender, with the
prior written consent of Borrower (which shall not be unreasonably withheld,
delayed or conditioned), may settle or compromise any action or legal or
administrative proceeding. Borrower shall reimburse Lender upon demand for all
costs and expenses incurred by Lender, including all costs of settlements
entered into in good faith, and the fees and out of pocket expenses of such
attorneys (including but not limited to appellate litigation) and consultants.


(q)The provisions of this Section 48 shall be in addition to any and all other
obligations and liabilities that Borrower may have under applicable law or under
other Loan Documents, and each Indemnitee shall be entitled to indemnification
under this Section 48 without regard to whether Lender or that Indemnitee has
exercised any rights against the Mortgaged Property or any other security,
pursued any rights against any guarantor, or pursued any other rights available
under the Loan Documents or applicable law. If Borrower consists of more than
one entity, the obligation of those entities to indemnify the Indemnitees under
this Section 48 shall be joint and several. The obligation of Borrower to
indemnify the Indemnitees under this Section 48 shall survive any repayment or
discharge of the Indebtedness, any foreclosure proceeding, any foreclosure sale,
any delivery of any deed in lieu of foreclosure, and any release of record of
the lien of this Security Instrument. Notwithstanding anything in Section 48 to
the contrary, so long as the Loan is insured or held by HUD, indemnification
costs and reimbursements to Lender or to any or all Indemnitees shall be paid
only from the available proceeds of an appropriate insurance policy or from
Surplus Cash (if applicable) or other escrow accounts.


(r)So long as the Loan is insured or held by HUD, all references to Lender in
this Section 48 shall also be construed to refer to HUD as its interest appears
(solely as determined by HUD) and all notifications to Lender must also be made
to HUD and all Lender approvals and exercises of discretion by Lender under this
Section 48 must first have the prior written approval of HUD, provided, that, so
long as the Loan is insured or held by HUD, the reference to Lender as an
Indemnitee shall be construed to refer to HUD, and Borrower’s obligations to
indemnify HUD as an Indemnitee shall remain in effect in accordance with this
Section 48, notwithstanding the termination or expiration of insurance of the
Loan by HUD.


(s)To the extent any HUD environmental requirements or standards are
inconsistent or conflict with the provisions of this Section 48, the HUD
requirements or standards shall control so

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 43 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




long as the Loan is insured or held by HUD.


49.COUNTERPART SIGNATURES. This document may be executed in counterpart.


50.STATE LAW REQUIRMENTS. See Exhibit B attached hereto and made a part hereof.


51.ATTACHED EXHIBITS. The following Exhibits are attached to this Security
Instrument:


        
 
 
 
 
 
 
x
Exhibit A
Description of the Land (required)
 
 
 
 
 
 
x
Exhibit B
Modifications to Security Instrument
 
 
 
 
 
 
 
 
 
 

    


                




[SIGNATURE PAGE FOLLOWS]

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 44 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower has signed and delivered this Security Instrument
or has caused this Security Instrument to be signed and delivered by its duly
authorized representative, as a sealed instrument.




                            
 
 
 
 
BORROWER:
Signed, sealed and delivered in the presence of:
 
 
GLENVUE H&R PROPERTY HOLDINGS, LLC
 
 
 
 
 
 
  /s/ Rachel S. Zinkand
 
 
 
 
 
Witness
 
 
 
 
 
 
 
 
By
/s/ Ronald W. Fleming
  /s/ Ellen W. Smith
 
 
 
Ronald W. Fleming, Manager
Notary Public
 
 
 
 
 
 
[ellenwsmith1024glenvue.jpg]
 
My Commission Expires:
 
 
 
 
 
[NOTARIAL SEAL]
 


{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 45 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------






EXHIBIT A




ALL THAT TRACT OR PARCEL OF LAND LYING IN AND BEING IN GEORGIA MILITIA DISTRICT
1432, CITY OF GLENNVILLE, TATTNALL COUNTY, AND BEING MORE PARTICULARLY DESCRIBED
AS FOLLOWS:


BEGINNING AT A POINT AT THE NORTH RIGHT OF WAY OF HENCART ROAD (60 FOOT RIGHT OF
WAY) AND THE EAST RIGHT OF WAY OF NORTH VETERANS BOULEVARD (80 FOOT RIGHT OF
WAY), THENCE NORTH ALONG THE SAID RIGHT OF WAY OF NORTH VETERANS BOULEVARD A
DISTANCE OF 377.81 FEET TO AN IRON PIN FOUND, WHICH IS THE POINT OF BEGINNING;


THENCE ALONG THE SAID RIGHT OF WAY N 16 DEGREES 30 MINUTES 33 SECONDS E A
DISTANCE OF 614.83 FEET TO AN IRON PIN SET; THENCE LEAVING THE SAID RIGHT OF WAY
AND CONTINUING S 69 DEGREES 19 MINUTES 04 SECONDS E A DISTANCE OF 300.24 FEET TO
AN IRON PIN SET AT THE RIGHT OF WAY OF CASWELL STREET (60 FOOT RIGHT OF WAY);
THENCE ALONG THE SAID RIGHT OF WAY WITH A CURVE TURNING TO THE RIGHT WITH AN ARC
LENGTH OF 474.33 FEET WITH A RADIUS OF 562.97 FEET WITH A CHORD BEARING OF S 06
DEGREES 40 MINUTES 30 SECONDS E WITH A CHORD LENGTH OF 460.42 FEET TO AN IRON
PIN FOUND; THENCE LEAVING THE SAID RIGHT OF WAY N 75 DEGREES 52 MINUTES 20
SECONDS W A DISTANCE OF 157.55 FEET TO A CONCRETE MONUMENT FOUND; THENCE S 03
DEGREES 29 MINUTES 47 SECONDS W A DISTANCE OF 214.81 FEET TO AN IRON PIN SET TO
THE SAID RIGHT OF WAY OF HENCART ROAD; THENCE ALONG THE SAID RIGHT OF WAY S 66
DEGREES 55 MINUTES 49 SECONDS W A DISTANCE OF 19.97 FEET TO AN IRON PIN FOUND;
THENCE LEAVING THE SAID RIGHT OF WAY AND CONTINUING N 64 DEGREES 06 MINUTES 58
SECONDS W A DISTANCE OF 361.10 FEET TO AN IRON PIN FOUND, WHICH IS THE POINT OF
BEGINNING


SAID TRACT OR PARCEL OF LAND CONTAINS 5.811 ACRES AND IS DEPICTED ON THAT
ALTA/ACSM PLAT OF SURVEY, BY LANDPRO SURVEYING AND MAPPING, INC., SEALED AND
CERTIFIED BY JAMES H. RADER, GRLS NO. 3033, DATED NOVEMBER 5, 2013.







{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 46 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




EXHIBIT B


Modifications to Security Instrument


The following modifications are made to the text of the Security Instrument of
which this Exhibit is a part:


The following sections are inserted into the Security Instrument and made a part
thereof:


43.    ACCELERATION: REMEDIES.        The following additional Georgia
provisions pertain to the power of sale granted in the Security Instrument:


Lender may sell and dispose of the Mortgaged Property at public auction, at the
usual place for conducting sales at the courthouse in the county where all or
any part of the Mortgaged Property is located, to the highest bidder for cash,
first advertising the time, terms and place of such sale by publishing a notice
of sale once a week for four consecutive weeks (without regard to the actual
number of days) in a newspaper in which sheriff’s advertisements are published
in such county, all other notice being waived by Borrower; and Lender may
thereupon execute and deliver to the purchaser a sufficient instrument of
conveyance of the Mortgaged Property in fee simple, which may contain recitals
as to the happening of the default upon which the execution of the power of sale
granted by this Section depends. The recitals in the instrument of conveyance
shall be presumptive evidence that Lender duly complied with all preliminary
acts prerequisite to the sale and instrument of conveyance. Borrower constitutes
and appoints Lender as Borrower’s agent and attorney-in-fact to make such
recitals, sale and conveyance. Borrower ratifies all of Lender’s acts, as such
attorney-in-fact, and Borrower agrees that such recitals shall be binding and
conclusive upon Borrower and that the conveyance to be made by Lender (and in
the event of a deed in lieu of foreclosure, then as to such conveyance) shall be
effectual to bar all right, title and interest, equity of redemption, including
all statutory redemption, homestead, dower, curtsey and all other exemptions of
Borrower, or its successors in interest, in and to the Mortgaged Property.


The Mortgaged Property may be sold in one parcel and as an entirety, or in such
parcels, manner or order as Lender, in its discretion, may elect, and one or
more exercises of the powers granted in this Section shall not extinguish or
exhaust the power unless the entire Mortgaged Property is sold or the
Indebtedness is paid in full, and Lender shall collect the proceeds of such
sale, applying such proceeds as provided in this Section. In the event of a
deficiency, Borrower shall immediately on demand from Lender pay such deficiency
to Lender, subject to the provisions of the Note limiting Borrower’s personal
liability for payment of the Indebtedness. Borrower acknowledges that Lender may
bid for and purchase the Mortgaged Property at any foreclosure sale and shall be
entitled to apply all or any part of the Indebtedness as a credit to the
purchase price. Borrower covenants and agrees that Lender shall apply the
proceeds of the sale in the following order: (a) to all reasonable costs and
expenses of the sale, including reasonable attorneys’ fees and costs of title
evidence; (b)

{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 47 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




to the Indebtedness in such order as Lender, in Lender’s discretion, directs;
and (c) the excess, if any, to the person or persons legally entitled to the
excess. The power and agency granted in this Section 43 are coupled with an
interest, are irrevocable by death or otherwise and are in addition to the
remedies for collection of the Indebtedness as provided by law.


If the Mortgaged Property is sold pursuant to this Section 43, Borrower, or any
person holding possession of the Mortgaged Property through Borrower, shall
surrender possession of the Mortgaged Property to the purchaser at such sale on
demand. If possession is not surrendered on demand, Borrower or such person
shall be a tenant holding over and may be dispossessed in accordance with
Georgia law.


50.    FUTURE ADVANCES. Upon request of Borrower, the original holder of the
Note may make Future Advances to Borrower prior to cancellation of this
instrument. Such future advances, with interest thereon, shall be secured by
this Security Instrument when evidenced by promissory notes stating that said
notes are secured hereby. At no time shall the principal amount of the
indebtedness secured by this Security Instrument, and including sums advanced in
accordance herewith to protect the security of this instrument, exceed the
original amount of the Note (US $ 8,816,800.00) plus the additional sum of US
$2,204,200.00.


52.    RELEASE. Upon payment of the Indebtedness, Lender shall cancel this
Security Instrument. Borrower shall pay Lender’s reasonable costs incurred in
canceling this Security Instrument.


53.    DEED TO SECURE DEBT. This conveyance is to be construed under the
existing laws of the State of Georgia as a deed passing title, and not as a
mortgage, and is intended to secure the payment of the Indebtedness.


54.    BORROWER’S WAIVER OF CERTAIN RIGHTS. To the fullest extent permitted by
law, Borrower agrees that Borrower will not at any time insist upon, plead,
claim or take the benefit or advantage of any present or future law providing
for any appraisement, valuation, stay, extension or redemption, homestead,
moratorium, reinstatement, marshalling or forbearance, and Borrower, for
Borrower, Borrower’s heirs, devisees, representatives, successors and assigns,
and for any and all persons ever claiming any interest in the Mortgaged
Property, to the fullest extent permitted by law, waives and releases all rights
of redemption, valuation, appraisement, stay of execution, reinstatement
(including all rights under O.C.G.A. Section 44-14-85), notice of intention to
mature or declare due the whole of the Indebtedness, and all rights to a
marshaling of assets of Borrower, including the Mortgaged Property.


55.    ASSUMPTION NOT A NOVATION. Lender’s acceptance of an assumption of the
obligations of this Instrument and the Note, and the release of Borrower
pursuant to Section 21, shall not constitute a novation and shall not affect the
priority of the lien created by this Security Instrument.



{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 48 of 49
form HUD-94000-ORCF (06/2014)

                                



--------------------------------------------------------------------------------




56.    WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (A) COVENANTS AND
AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS SECURITY INSTRUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND
LENDER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY
JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR
IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.









{1020/125/00094134.4}
 
 
Previous versions obsolete
Page 49 of 49
form HUD-94000-ORCF (06/2014)

                                

